Exhibit 10.1

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(c) and Rule 24b-2 of the

Securities Act of 1934, as amended.

EXECUTION VERSION

LICENSE AGREEMENT

This LICENSE AGREEMENT (this “Agreement”), is entered into as of April 17, 2018
(the “Execution Date”), by and between Tocagen Inc., a Delaware corporation
having a principal place of business at 3030 Bunker Hill Street #230, San Diego,
California 92109, USA (“Tocagen”); Beijing Apollo Venus Biomedical Technology
Limited (北京阿波罗金星生物医药科技有限公司), a People’s Republic of China company having a
principal place of business at B5318, Building 3, No8 Hangfeng Road, Fengtai,
Beijing (“Apollo”); and solely for purposes of Sections 13.1 and 13.6, ApolloBio
Corp., a People’s Republic of China corporation having a principal place of
business at Room 277, Building 1, No8 Hangfeng Road, Fengtai, Beijing
(“ApolloBio”).  

BACKGROUND

A.Tocagen is developing its proprietary drug candidate known as Toca 511 and
Toca FC, and owns or controls certain patents, know-how and other intellectual
property relating thereto; and

B.Apollo desires to obtain the exclusive right and license to develop,
manufacture and commercialize Product in the Field in the Territory (each, as
defined below), and Tocagen desires to grant Apollo such exclusive right and
license, all on the terms and subject to the conditions set forth in this
Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:

Article 1
DEFINITIONS; INTERPRETATION

1.1“Accounting Standards” means (a) with respect to Tocagen, U.S. generally
accepted accounting principles, and (b) with respect to Apollo, its Affiliates
and Sublicensees, PR China generally accepted accounting principles or
International Financial Reporting Standards; in each case (a) and (b), as
applicable, consistently applied throughout the organization of a particular
Entity.

1.2“Act” means the United States Federal Food, Drug and Cosmetic Act, 21 U.S.C.
§§301 et seq., as amended from time to time.

1.3“Actual Combination Product Net Sales” has the meaning provided in
subparagraph (i) of Section 1.59.

1.4“Additional RRV Product” has the meaning provided in Section 3.9.

 

--------------------------------------------------------------------------------

 

1.5“Affiliate” means, with respect to any Entity, any other Entity controlling,
controlled by or under common control with the first Entity, for so long as such
control exists.  For purposes of this Section 1.5 only, “control” means
(a) direct or indirect ownership of more than fifty percent (50%) of (i) the
stock or shares having the right to vote for the election of directors of such
corporate entity or (ii) other ownership interest of a business entity (or, with
respect to a limited partnership or other similar entity, its general partner or
controlling entity) or (b) the direct or indirect possession of the power to
direct, or cause the direction of, the management or policies of such entity,
whether through the ownership of voting securities, by contract or otherwise.  

1.6“Anti-Corruption Laws” shall mean the U.S. Foreign Corrupt Practices Act (15
U.S.C. §§78dd-1, et. seq.) as amended, the Organization for Economic
Co-operation and Development (OECD) Convention on combating bribery of foreign
public officials in international business transactions, and any other
applicable anti-corruption laws.

1.7“Apollo Invention” means any Invention made solely by one or more employees,
consultants or contractors of Apollo or any of its Affiliates or Sublicensees.

1.8“Apollo Know-How” means all Data and other Know-How generated, developed or
obtained by or on behalf of Apollo or any of its Affiliates or Sublicensees in
the course of conducting development, manufacturing, regulatory or
commercialization activities under this Agreement with respect to Product or a
Product Component, which Data and other Know-How are necessary or useful for the
development, registration, manufacture, use or commercialization of Product or a
Product Component in the Field; in each case, including Apollo Inventions; but
excluding Apollo Patents, Joint Inventions and Joint Patents.  

1.9“Apollo Patents” means: (a) all Patents claiming Apollo Inventions; and
(b) all other Patents Controlled by Apollo that claim inventions (other than
Apollo Inventions) that both: (i) are necessary or useful for the development,
registration, manufacture, use or commercialization of Product or a Product
Component in the Field; and (ii) are or were actually practiced or used by or on
behalf of Apollo or any of its Affiliates or Sublicensees in the development,
registration, manufacture, use or commercialization of Product or a Product
Component in the Field; but, in each case, excluding Joint Patents.  

1.10“Apollo Technology” means Apollo Patents and Apollo Know-How.

1.11“Applicable Law” means the applicable provisions of any and all national,
supranational, regional, state and local laws, treaties, statutes, rules,
regulations, administrative codes, guidances, ordinances, judgments, decrees,
directives, injunctions, orders, permits of or from any court, arbitrator,
Regulatory Authority or governmental agency or authority having jurisdiction
over or related to the subject item, including the Act, Anti-Corruption Laws and
Export Control Laws.

- 2 -

--------------------------------------------------------------------------------

 

1.12“Business Day” means any day other than a Saturday, a Sunday or a day that
is a statutory holiday or on which commercial banks in Beijing, China or San
Diego, California are authorized or required by law to remain closed.

1.13“CFDA” means the China Food and Drug Administration, or any successor entity
thereto.

1.14“cGMP” means, as applicable: (a) current good manufacturing practices and
standards for the production of drugs and finished pharmaceuticals, as set forth
in 21 C.F.R. Parts 210 and 211; and/or (b) current good manufacturing practices
and standards for biological products, as set forth in 21 C.F.R. Part 600; in
each case, as amended from time to time and as interpreted by relevant ICH
guidelines; provided, however, that, if the CFDA specifically requires that the
Product or any Product Component for use in the Field in the Territory be
manufactured in accordance with any other applicable good manufacturing practice
or standard established by the CFDA that differs from or is in addition to the
practices and standards described in the preceding clauses (a) and (b), then
such CFDA practice or standard shall be deemed to be within cGMP for purposes of
this Agreement.

1.15“Clinical Supply Plan” has the meaning provided in Section 7.2(a).

1.16“CMO” means contract manufacturing organization.

1.17“Combination Product” means a pharmaceutical product sold by Apollo, its
Affiliate or a Sublicensee that comprises: […***…]  

1.18“Commercialization Plan” has the meaning provided in Section 6.2.

1.19“Commercialization Plan Outline” has the meaning provided in Section 6.2.

1.20“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended by a Party with respect to any objective, the level of reasonable,
diligent, good faith efforts that biotechnology or pharmaceutical companies
typically devote to product candidates or products owned by them that are at a
similar stage in their development or product life and are of similar market
potential, taking into account efficacy, safety, approved labeling, the
competitiveness of alternative products in the marketplace, the patent and other
proprietary position of the product, the likelihood of regulatory approval, the
profitability of the product, and other relevant technical, legal, scientific
and medical factors.  As used in this Section 1.20, “biotechnology or
pharmaceutical companies” shall mean companies in the biotechnology or
pharmaceutical industry (as applicable) of a size and stage of development
similar to that of such Party, including having human pharmaceutical product
candidates or products in a similar stage of development to Product.




- 3 -

--------------------------------------------------------------------------------

 

1.21“Commercial Supply Agreement” has the meaning provided in Section 7.2(b).

1.22“Competing Product” means:

(a)any product consisting of […***…]; or

(b)any product that would, if […***…], and (ii) […***…]; provided, however,
that, for purposes of the foregoing, subsection […***…] shall be amended
(mutatis mutandis) as follows: “[…***…].”

1.23“Competitive Infringement” means, with respect to a Tocagen Patent
(including a Tocagen Product-Specific Patent) or a Joint Patent, any activity in
the Territory that (a) infringes or may infringe such Tocagen Patent or Joint
Patent and (b) is competitive with Product, including any infringement or
threatened infringement of a Tocagen Patent or Joint Patent by the manufacture,
use, sale, offer for sale or import of any Generic/Biosimilar Product (or, in
the case of an investigational product that has not received Regulatory Approval
in the Field in the Territory, would, if such Regulatory Approval were received,
constitute a Generic/Biosimilar Product) in the Field in the Territory;
provided, however, that, for purposes of the preceding clause (b), the phrase
“for at least one of the same Indications as such Product” in Section 1.40 shall
be disregarded.

1.24“Control” means, with respect to any Patent, Information or other
intellectual property rights, the possession by a Person of the ability (whether
by ownership, license or other right, other than pursuant to a license granted
under this Agreement) to grant access to, or a license or sublicense of, such
Patent, Information or other intellectual property rights without violating the
terms of any agreement or other arrangement with any other Person.

1.25“Cost of Goods” means, with respect to Product or any Product Component
supplied by or on behalf of Tocagen hereunder (whether in bulk form, as unmarked
“brite stock,” or in final packaging, as applicable):

(a)in the case of Product or any Product Component manufactured by a Third
Party, payments made to such Third Party for such Product or Product Component,
plus reasonable and documented internal and external costs and expenses incurred
by Tocagen for quality assurance, quality control, release testing, stability
testing, labeling, packaging, warehousing and transportation of such Product or
Product Component, in each case, determined in accordance with Accounting
Standards; and




- 4 -

--------------------------------------------------------------------------------

 

(b)in the case of Product or any Product Component manufactured by Tocagen or
its Affiliate, the actual fully-allocated cost of manufacturing such Product or
Product Component (in accordance with cGMP, if applicable), determined in
accordance with Accounting Standards, consistently applied, which includes,
without limitation, the direct and indirect cost of any raw materials, packaging
materials and labor (including benefits) utilized in such manufacturing
(including formulation, filling, finishing, quality assurance, quality control,
stability testing, release testing, labeling and packaging, as applicable), and
reasonable and documented internal and external costs and expenses incurred by
Tocagen for warehousing and transportation, plus an appropriate share of all
factory overhead, both fixed and variable, allocated to the applicable Product
or Product Component being manufactured, in accordance with the normal
accounting practices for all other products manufactured in the applicable
facility.

1.26“Cover” means, with respect to a Product and a Patent that, in the absence
of ownership of or a license granted under such Patent, the manufacture, use,
sale, offering for sale or importation of such Product as developed hereunder
would infringe (or, in the case of a claim of a pending patent application,
would infringe if issued) a Valid Claim of such Patent at the time thereof.  The
determination of whether a Product is Covered by a particular Valid Claim shall
be made on a Region-by-Region basis (provided that if more than one (1) Region
shares the same patent administration, such determination shall be made on a
patent-administration-by-patent-administration basis).  “Covered” and “Covering”
have their correlative meanings.

1.27“CRO” means contract research organization.

1.28“Data” means any and all results of research, preclinical studies, including
in vitro and in vivo studies, clinical trials and other testing of any
composition of matter, product candidate or product, and any and all other data
related to the development, manufacture or commercialization of any composition
of matter, product candidate or product, including biological, chemical,
pharmacological, toxicological, pharmacokinetic, preclinical, clinical, CMC,
analytical, quality control, mechanical, software, electronic and other data,
results and descriptions.

1.29“Development and Commercialization License” has the meaning provided in
Section 3.1(a).

1.30“Development Plan” has the meaning provided in Section 5.2(a)(i).

1.31“Development Plan Outline” has the meaning provided in Section 5.2(a)(i).

1.32“Effective Date” has the meaning provided in Section 2.2.

1.33“Entity” means any corporation, general partnership, limited partnership,
limited liability partnership, joint venture, trust, company (including any
limited liability company or

- 5 -

--------------------------------------------------------------------------------

 

joint stock company), firm or other enterprise, association, organization or
entity; but excluding any individual (i.e., natural person).

1.34“Existing Patents” shall have the meaning provided in Section 13.3(a).

1.35“Export Control Laws” shall mean: (a) all applicable U.S. laws and
regulations relating to sanctions and embargoes imposed by U.S. Department of
Treasury’s Office of Foreign Assets Control (or its successor office or other
body having substantially the same function); (b) all applicable U.S. export
control laws, including the Arms Export Controls Act (22 U.S.C. Ch. 39), the
International Emergency Economic Powers Act (50 U.S.C. §§ 1701 et seq.), the
Trading With the Enemy Act (50 U.S.C. app. §§ 1 et seq.), the Export
Administration Act of 1979 (50 U.S.C. app. §§ 2401 et seq.), International
Boycott Provisions of Section 999 of the U.S. Internal Revenue Code of 1986, and
all rules, regulations and executive orders relating to any of the foregoing,
including but not limited to the International Traffic in Arms Regulations (22
C.F.R. §§ 120 et seq.), the Export Administration Regulations (15 C.F.R. §§ 730
et. seq.), and the regulations administered by the Office of Foreign Assets
Controls of the United States Department of the Treasury; and (c) all export
controls imposed on any Product by any country or organization or nations within
the jurisdiction of which a Party operates or does business.

1.36“FDA” means the United States Food and Drug Administration, or any successor
entity thereto.

1.37“Field” means the diagnosis, treatment and/or prevention of any disease or
health condition in humans or animals.

1.38“Final Installment” shall have the meaning provided in Section 9.1(b).

1.39“First Commercial Sale” means the first bona fide, arm’s length sale of a
Product in a Region within the Territory following receipt of Regulatory
Approval of such Product in such Region.  For clarity, First Commercial Sale
shall be determined on a Product-by-Product and Region-by-Region basis.

1.40“Generic/Biosimilar Product” means, with respect to a Product that has
received Regulatory Approval in a Region within the Territory and is being
marketed and sold by Apollo or any of its Affiliates or Sublicensees in such
Region, any pharmaceutical/biologic product that: (a) is sold in such Region by
a Third Party that is not a Sublicensee of Apollo or its Affiliates and did not
purchase or acquire such product in a chain of distribution that included Apollo
or any of its Affiliates or Sublicensees; and (b) has received Regulatory
Approval in such Region, for at least one of the same Indications as such
Product, as a “generic medicinal product,” “biosimilar,” “bioequivalent,”
“similar biological medicinal product” or similar designation of
interchangeability by the applicable Regulatory Authority in such Region,
pursuant to an expedited or abbreviated approval process in accordance with the
then-current rules and regulations in such Region, where (i) such Product is the
“reference medicinal product,” “reference listed product” or similar designation
in such Region, and (ii) such approval referred

- 6 -

--------------------------------------------------------------------------------

 

to or relied on (x) the approved MAA for such Product held by Apollo, its
Affiliate or a Sublicensee in such Region or (y) the Data contained or
incorporated by reference in such approved MAA for such Product.  

1.41“Global Development Strategy” has the meaning provided in Section 5.1.

1.42“Global Marketing Strategy” has the meaning provided in Section 6.1.

1.43“ICH” means the International Conference on Harmonisation of Technical
Requirements for Registration of Pharmaceuticals for Human Use.

1.44“IND” means (a) an Investigational New Drug Application (including any
amendment thereto) filed with the FDA pursuant to 21 C.F.R. Part 312 necessary
to commence human clinical trials of an investigational new drug and/or biologic
in the U.S., (b) a Clinical Trial Application or equivalent application or
filing (including any amendment thereto) filed with the CFDA necessary to
commence human clinical trials of an investigational new drug and/or biologic in
PR China, or (c) the equivalent application or filing filed with any equivalent
agency or governmental authority in any other regulatory jurisdiction (including
any supra-national agency such as the European Medicines Agency) necessary to
commence human clinical trials of an investigational new drug and/or biologic in
such jurisdiction.

1.45“Indication” shall mean a specific disease, disorder or condition which is
recognized by the applicable Regulatory Authority in a given country or
jurisdiction as a disease, disorder or condition; provided, however, that, for
purposes of this definition and this Agreement (including Section 9.2(a)),
different types of […***…], as defined by (a) […***…], (b) […***…], and
(d) […***…], shall, in each case, be treated as […***…]  Notwithstanding the
foregoing, if a particular registrational clinical trial of a Product forming
the basis for an MAA filing and MAA Approval enrolled patients with […***…],
then, for purposes of Section 9.2(a), such MAA Approval shall be deemed to have
been obtained for […***…].

1.46“Initial Development Plan” has the meaning provided in Section 5.2(a)(i).

1.47“Initial Installment” shall have the meaning provided in Section 9.1(a).

1.48“Initial Installment Deadline” shall have the meaning provided in
Section 2.2.




- 7 -

--------------------------------------------------------------------------------

 

1.49“Invention” means any invention or discovery, whether or not patentable,
that is made conceived, generated or reduced to practice, in whole or in part,
in the course and as a result of the conduct of the activities contemplated by
this Agreement.

1.50“IRES Cassette” means [*…***…].  

1.51“Joint Invention” shall mean any Invention made jointly by, on the one hand,
one or more employees, consultants or contractors of Apollo and/or any of its
Affiliates or Sublicensees, and, on the other hand, one or more employees,
consultants or contractors of Tocagen.

1.52“Joint Patents” shall mean Patents claiming Joint Inventions.

1.53“Know-How” means any and all tangible and intangible (a) techniques,
technology, practices, trade secrets, inventions (whether patentable or not),
methods, knowledge, know-how, information, skill, experience, test data and
results (including research, biological, chemical, pharmacological,
toxicological, pharmacokinetic, preclinical, clinical, CMC, analytical and
quality control data, results or descriptions), software and algorithms, and
(b) compositions of matter, cells, cell lines, assays, animal models and
physical, biological or chemical material; that, in each case, are not in the
public domain.  

1.54“License” has the meaning provided in Section 3.1(b).

1.55“MAA” means (a) a New Drug Application (as more fully defined in 21 C.F.R.
314.5, et seq.) and/or a Biologics License Application (as more fully defined in
21 C.F.R. 601.2), as applicable, filed with the FDA; (b) the equivalent
application(s) filed with the CFDA for approval to market and sell a new drug
and/or biologic in the People’s Republic of China; or (c) the equivalent
application(s) filed with any Regulatory Authority in any other jurisdiction for
approval to market and sell a new drug and/or biologic in such jurisdiction; in
each case, including all amendments and supplements to any of the foregoing.

1.56“MAA Approval” means (a) with respect to an MAA for a Product filed with the
FDA, the approval of such MAA by the FDA; or (b) with respect to an MAA for a
Product filed with the applicable Regulatory Authority in any other jurisdiction
(including the CFDA in the People’s Republic of China), the approval of such MAA
by such Regulatory Authority.

1.57“Manufacturing License” has the meaning provided in Section 3.1(b).

1.58“[…***…]” means […***…]




- 8 -

--------------------------------------------------------------------------------

 

[…***…].

1.59“Net Sales” means the gross amounts invoiced by Apollo, […***…] (in each
case, a “Selling Party”) for sales or other dispositions of Product to Third
Parties (other than another Selling Party, unless such Selling Party is the end
user of the applicable Product), less the following amounts actually incurred,
allowed, paid and accrued and specifically allocable to Product (if not
previously deducted in calculating the amount invoiced), all in compliance with
applicable Accounting Standards, consistently applied by the Selling Party:

(a)normal and customary discounts, including trade, cash and quantity discounts,
and normal and customary trade rebates, credits or refunds; in each case,
actually given or allowed to Third Parties;

(b)amounts actually repaid or credited for rejection or return of previously
sold Product, including recalls, or because of retroactive price reductions,
including wholesaler chargebacks, or billing errors;

(c)the portion of government-mandated and other rebates (including chargebacks,
government-mandated rebates and equivalents of the foregoing) actually granted
to group purchasing organizations, governmental authorities, trade customers,
managed health care organizations, pharmacy benefit managers or government
prescription drug plans (or analogous plans) relating to Product;

(d)charges separately invoiced for freight (outbound), insurance,
transportation, postage and handling of Product;

(e)taxes and other governmental charges and fees (such as sales, value added, or
use taxes, except to the extent reimbursed to or recovered by the Selling Party,
but excluding what are commonly known as income taxes) levied on or measured by
the billing amount for Product, to the extent added to the sale price and set
forth separately as such in the invoice, and actually paid, as adjusted for
rebates and refunds; and

(f)amounts actually written off by the Selling Party as bad debt or otherwise
uncollectible in accordance with applicable Accounting Standards used by such
Selling Party, consistently applied; provided, however, that such write-offs
shall in no event exceed […***…] percent ([…***…]%) of gross invoiced amounts in
the Territory in any calendar year; and provided, further, that if any such
written-off amounts are subsequently collected, such collected amounts shall be
included in Net Sales in the period in which they are collected;

provided that, in each case (a) through (f), (i) each such deduction is
calculated in a manner consistent with the Selling Party’s customary practice
for pharmaceutical products and in accordance with applicable Accounting
Standards, consistently applied by the Selling Party,

- 9 -

--------------------------------------------------------------------------------

 

(ii) each such deduction is directly allocable to Product, or apportioned on a
good faith, fair and equitable basis to Product and other products of the
Selling Party and its Affiliates such that Product does not bear a
disproportionate portion of such deductions, and (iii) no particular amount
identified above shall be deducted more than once in calculating Net Sales
(i.e., no “double counting” of deductions).  

For clarification, sale or other disposition of Product by a Selling Party to
another Selling Party for resale by such other Selling Party to a Third Party
(other than a Selling Party) shall not be deemed a sale for purposes of this
definition of “Net Sales,” provided that the subsequent resale is included in
the computation of Net Sales.  In the event of any sale or other disposition of
Product for any consideration other than exclusively monetary consideration on
bona fide arm’s-length terms (including any sale or other disposition of Product
by a Selling Party to another Selling Party for end use by such other Selling
Party), then for purposes of calculating Net Sales under this Agreement, such
Product shall be deemed to have been sold exclusively for cash at the weighted
(by sales volume) average sale price of such Product in bona fide arm’s-length
transactions (when sold alone, and not with other products) in the applicable
Region in which such sale or other disposition occurred during the applicable
accounting period.  Transfers or dispositions of Product for charitable,
research and development, clinical or humanitarian purposes (in each case,
without consideration), and Products provided at or below their manufacturing
cost (determined in accordance with applicable Accounting Standards,
consistently applied) and used in compassionate use or named patient programs,
shall be disregarded in determining Net Sales.

If a Product or Product Component is sold in a Region as part of a Combination
Product during a calendar quarter, Net Sales of such Product or Product
Component in such Region during such calendar quarter for the purpose of
determining royalties and commercial milestone payments due hereunder shall be
calculated as follows:

(A)In the event that both (x) the Product Component(s) in such Combination
Product are sold separately in finished form in such Region during such calendar
quarter and (y) the Other Active(s) in such Combination Product are sold
separately in finished form in such Region during such calendar quarter, then
Net Sales of such Product or Product Component shall be determined by
multiplying the actual Net Sales of the Combination Product calculated pursuant
to the preceding provisions of this Section 1.59 (“Actual Combination Product
Net Sales”) in such Region during such calendar quarter by […***…].

(B)In the event that the weighted average sale price of the Product Component(s)
in such Combination Product when sold separately in finished form in such Region
during such calendar quarter can be determined but the weighted average sale
price of the Other Active(s) in the Combination Product when sold separately in
finished form in such





- 10 -

--------------------------------------------------------------------------------

 

Region during such calendar quarter cannot be determined, then Net Sales of such
Product or Product Component shall be calculated by multiplying the Actual
Combination Product Net Sales of the Combination Product in such Region during
such calendar quarter by […***…].

(C)In the event that the weighted average sale price of the Other Active(s) in
the Combination Product when sold separately in finished form in such Region
during such calendar quarter can be determined but the weighted average sale
price of such Product when sold separately in finished form in such Region
during such calendar quarter cannot be determined, Net Sales of such Product or
Product Component shall be calculated by multiplying the Actual Combination
Product Net Sales of the Combination Product by […***…].

(D)In the event that the weighted average sale prices of both the Product
Component(s) in such Combination Product when sold separately in finished form
in such Region during such calendar quarter and the Other Active(s) in the
Combination Product when sold separately in finished form in such Region during
such calendar quarter cannot be determined, then the methodology for determining
Net Sales of such Product in such Region shall be mutually agreed in writing by
the Parties in good faith based on the relative contributions of the Product
Component(s) and the Other Active(s) to the total value of the Combination.  

1.60“Other Active” means, with respect to a pharmaceutical product, any active
ingredient of such product other than any Product Component.

1.61“Party” means Tocagen or Apollo individually, and “Parties” means Tocagen
and Apollo collectively.

1.62“Patent(s)” means any of the following, whether existing now or in the
future anywhere in the world: (a) any issued patent, including inventor’s
certificates, substitutions, extensions, confirmations, reissues, reexamination,
renewal or any like governmental grant for protection of inventions; and (b) any
pending application for any of the foregoing, including any continuation,
divisional, substitution, continuations-in-part, provisional and converted
provisional applications.

1.63“Person” means any individual (i.e., natural person) or Entity.

1.64“Phase 3 Clinical Trial” means a human clinical trial of a Product conducted
in any country that would satisfy the requirements of 21 CFR 312.21(c), as
amended, or its foreign equivalent.

 




- 11 -

--------------------------------------------------------------------------------

 

1.65“PR China” means the People’s Republic of China.

1.66“Product” means any pharmaceutical product comprising Toca 511 and Toca FC,
including all dosage forms, formulations, presentations, administrations, line
extensions and package configurations.  For the avoidance of doubt, and
notwithstanding any provision of this Agreement to the contrary, Product shall
include, subject to Sections 4.2(b) and 4.7(a), any Combination Product, and
Product shall in any event exclude any “Assay” (as such term is defined in the
Siemens Agreement).

1.67“Product Component” means […***…], individually.

1.68“Product-Specific Claim” shall mean any Patent claim that covers the
composition of matter or formulation, or any method of use in the Field, of
Product or a Product Component, or a component of either of the foregoing, and
does not cover the composition of matter or formulation, or any method of use,
of any product that is neither Product nor a Product Component.  For clarity,
Product-Specific Claims do not include claims that cover both (a) Product or
Product Component or a component of either of the foregoing and (b) other
products that are neither Product nor a Product Component.

1.69“Prosecution” means, with respect to a Patent, the filing, preparation,
prosecution (including conducting all correspondence and interactions with any
patent office and seeking, conducting and defending all any interferences, inter
partes reviews, reissue proceedings, reexaminations, and oppositions and similar
proceedings), and maintenance thereof, including obtaining patent term
extensions, regulatory exclusivity, supplemental protection certificates, or
their equivalents with respect thereto.  When used as a verb, “Prosecute” means
to engage in Prosecution.  For clarification, “Prosecution” and “Prosecute”
shall exclude any enforcement action with respect to a Patent.

1.70“Region” means a region in the Territory, i.e., mainland China, Taiwan, Hong
Kong Special Administration Region or Macao Special Administration Region.

1.71“Regulatory Approval” means, with respect to a pharmaceutical product in a
particular jurisdiction, all approvals or other permissions from the applicable
Regulatory Authority in such jurisdiction necessary to market and sell such
product in such jurisdiction, including pricing and reimbursement approvals if
required for marketing or sale of such product in such jurisdiction.

1.72“Regulatory Authority” means any federal, national, multinational, state,
provincial or local regulatory agency, department, bureau or other governmental
entity with authority over the development, manufacture, commercialization or
other use or exploitation (including the granting of Regulatory Approvals) of
Product in any jurisdiction, including the FDA and CFDA.




- 12 -

--------------------------------------------------------------------------------

 

1.73“Regulatory Exclusivity” means marketing or manufacturing exclusivity
conferred by the applicable Regulatory Authority in a country or jurisdiction on
the holder of an approved MAA for a pharmaceutical product in such country or
jurisdiction, including regulatory data exclusivity, orphan drug exclusivity,
new chemical entity exclusivity and pediatric exclusivity.

1.74“Regulatory Filings” means all INDs, MAAs, MAA Approvals, other Regulatory
Approvals, and other filings with, and formal submissions to, Regulatory
Authorities, in each case, with respect to Product or an individual Product
Component in any jurisdiction.  

1.75“Right of Reference” means: (a) in the U.S., a “right of reference or use,”
as such term is defined in 21 C.F.R. 314.3(b); or (b) in any other country or
jurisdiction, the equivalent authority to rely upon, and otherwise use, an
investigation for the purpose of obtaining approval of an IND, NDA or other
Regulatory Approval, including the ability to make available the underlying raw
data from the investigation for audit by the applicable Regulatory Authority in
such country or other jurisdiction, if necessary.

1.76“Selling Party” has the meaning provided in Section 1.59.

1.77“Senior Executive” means (a) with respect to Apollo, Apollo’s Chief
Executive Officer (or one of his or her direct reports having authority to agree
to a final resolution of a disputed matter under this Agreement) and (b) with
respect to Tocagen, Tocagen’s Chief Executive Officer (or one of his or her
direct reports having authority to agree to a final resolution of a disputed
matter under this Agreement).

1.78“Siemens” means Siemens Healthcare Diagnostics, Inc.

1.79“Siemens Agreement” means that certain […***…].

1.80“Sublicense” means a sublicense under the License or any portion thereof in
the Field in the Territory.

1.81“Sublicensee” means a Third Party that has received a Sublicense, directly
or indirectly through one or more tiers, from Apollo or its Affiliate.  As used
in this Agreement, “Sublicensee” shall not include (a) a Third Party distributor
of Product or a Product Component that has no royalty or other payment
obligations to Apollo or any of its Affiliates that are calculated based on
amounts invoiced or received by such Third Party for sales of Product or a
Product Component in the Territory; (b) a Third Party distributor of Product or
a Product Component that (i) does not take title to Product or Product
Component, (ii) does not invoice Product or Product Component sales to Third
Party customers and (iii) is responsible only for inventory management and
distribution with respect to Product or Product Component on behalf of Apollo or
its Affiliate; (c) any CRO engaged by Apollo or its Affiliate to perform
contract



- 13 -

--------------------------------------------------------------------------------

 

research services for Product or Product Component on Apollo’s or its
Affiliate’s behalf, except to the extent that such CRO is granted any license or
other right with respect to Product or Product Component beyond the right to
perform contract research services on Apollo’s or its Affiliate’s behalf; or
(d) any CMO engaged by Apollo or its Affiliate to perform contract manufacturing
services for Product or Product Component on Apollo’s or its Affiliate’s behalf,
except to the extent that such CMO is granted any license or other right with
respect to Product or Product Component beyond the right to perform contract
manufacturing services on Apollo’s or its Affiliate’s behalf.

1.82“Target Product Profile” means the target clinical profile established by
Tocagen for Product, including administration, clinical use and safety, as such
profile may be updated from time to time by Tocagen in its discretion.

1.83“Territory” means greater China, including mainland China, Taiwan, Hong Kong
Special Administration Region and Macao Special Administration Region.

1.84“Territory-Specific Development Support Activities” has the meaning provided
in Section 5.2(a)(iii).

1.85“Third Party” means any Person, other than Tocagen, Apollo and ApolloBio and
their respective Affiliates.

1.86“Toca 511” means […***…].

1.87“Toca FC” means […***…].

1.88“Tocagen Cost Report” has the meaning provided in Section 5.2(a)(iv).

1.89“Tocagen Designee(s)” has the meaning provided in Section 5.5(a).

1.90“Tocagen Invention” means any Invention made solely by one or more
employees, consultants or contractors of Tocagen.

1.91“Tocagen Know-How” means any and all Data and other Know-How (including
Tocagen Inventions) Controlled by Tocagen as of the Execution Date (solely for
purposes of Section 13.3) or at any time during the Term that are (a) necessary
or useful for, and are actually used by or on behalf of Tocagen in, the
development, registration, manufacture, use or commercialization of Product or a
Product Component in the Field, or (b) otherwise necessary for the conduct of
activities expressly specified in the Development Plan, which activities
(including any protocol therefor) have been approved by the JDC; but excluding
Tocagen




- 14 -

--------------------------------------------------------------------------------

 

Patents, Joint Inventions and Joint Patents.  In addition, and notwithstanding
any other provision of this Agreement to the contrary, Tocagen Know-How shall in
any event exclude any Know-How within the “Siemens Licensed IP” or the “Tocagen
Licensed IP” (as such terms are defined in the Siemens Agreement).

1.92“Tocagen Patents” means any and all Patents Controlled by Tocagen in the
Territory as of the Execution Date (solely for purposes of Section 13.3) or at
any time during the Term that claim inventions (including Tocagen Inventions)
that are (a) necessary for, or useful for and actually used by or on behalf of
Tocagen in, the development, registration, manufacture, use or commercialization
of Product or a Product Component in the Field, or (b) otherwise necessary for
the conduct of activities expressly specified in the Development Plan, which
activities (including any protocol therefor) have been approved by the JDC; but
excluding, in each case, (i) any claim contained in any of the foregoing Patents
that is directed to an invention that is not within the scope of the preceding
clauses (a) and (b) and (ii) Joint Patents.  In addition, and notwithstanding
any other provision of this Agreement to the contrary, Tocagen Patents shall in
any event exclude any Patents within the “Siemens Licensed IP” or the “Tocagen
Licensed IP” (as such terms are defined in the Siemens Agreement).  The Tocagen
Patents as of the Execution Date are listed on Exhibit 1.92.  

1.93“Tocagen Product-Specific Patents” means any Tocagen Patent in the Territory
that contains only Product-Specific Claims.  The Tocagen Product-Specific
Patents as of the Execution Date are listed on Paragraph (a) of Exhibit 1.93,
which Exhibit shall be updated from time to time by Tocagen.  Notwithstanding
the foregoing, the Tocagen Product-Specific Patents shall include the Tocagen
Patents listed on Paragraph (b) of Exhibit 1.93 for any period that no issued
and unexpired Tocagen Product-Specific Patent in the Territory is listed on
Paragraph (a) of Exhibit 1.93.

1.94“Tocagen Retroviral Replicating Vector Platform” means […***…].  

1.95“Tocagen Technology” means Tocagen Patents and Tocagen Know-How.

1.96“Tocagen Territory-Specific Costs” means, for purposes of Section 5.2(a)(ii)
hereof, the reasonable and documented internal and external costs and expenses
incurred by Tocagen after the Effective Date that are specifically attributable
to (a) performance of Territory-Specific Development Support Activities or
(b) preparing, submitting, obtaining or maintaining Regulatory Filings specific
to such Territory-Specific Development Support Activities; in each case,
including overhead directly attributable to such Territory-Specific Development
Support Activities, based on direct project headcount or other generally
accepted activity-based accounting methods, but excluding all other
overhead.  Specifically, Tocagen Territory-Specific Costs of a particular
Territory-Specific Development Support Activity shall comprise the following:
(i) all reasonable and documented amounts paid by Tocagen to Third Parties for
the




- 15 -

--------------------------------------------------------------------------------

 

conduct of such Territory-Specific Development Support Activity, including,
without limitation, any such amounts paid to a Regulatory Authority to submit,
obtain or maintain any Regulatory Filing specific to the applicable
Territory-Specific Development Support Activity; (ii) the internal reasonable
and documented costs, calculated on a full-time equivalent basis, incurred by
Tocagen in conducting such Territory-Specific Development Support Activity; and
(iii) one hundred ten percent (110%) of the Cost of Goods of Product used in the
conduct of such Territory-Specific Development Support Activity.

1.97“Upfront Payment” shall have the meaning provided in Section 9.1.

1.98“Upfront Payment Deadline” shall have the meaning provided in Section 2.2.

1.99“U.S.” shall mean the United States of America.

1.100“Valid Claim” means (a) a claim of an issued and unexpired patent, or a
supplementary protection certificate thereof, which has not been held
permanently revoked, unenforceable or invalid by a decision of a court, patent
office or other forum of competent jurisdiction, unappealable or unappealed
within the time allowed for appeal and that is not admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise, or (b) a claim of a
pending patent application that has not been abandoned, finally rejected or
expired without the possibility of appeal or re-filing.  Notwithstanding the
foregoing, if a claim of a pending patent application has not issued as a claim
of a patent within seven (7) years after the filing date from which such claim
takes the earliest priority, such claim shall not be a Valid Claim for the
purposes of this Agreement, unless and until such claim issues as a claim of an
issued and unexpired patent (from and after which time the same shall be deemed
a Valid Claim subject to (a) and (b) above).

1.101Interpretation.  The captions and headings to this Agreement are for
convenience only, and are to be of no force or effect in construing or
interpreting any of the provisions of this Agreement.  Unless specified to the
contrary, references to Articles, Sections or Exhibits mean the particular
Articles, Sections or Exhibits to this Agreement and references to this
Agreement include all Exhibits hereto.  Unless context otherwise clearly
requires, whenever used in this Agreement: (a) the words “include” or
“including” shall be construed as incorporating, also, “but not limited to” or
“without limitation”; (b) the word “will” shall be construed in the imperative
having the same meaning as the word “shall”; (c) the word “day” or “year” means
a calendar day or year; (d) the word “notice” requires notice in writing
(whether or not specifically stated) and shall include notices, consents,
approvals and other written communications contemplated under this Agreement;
(e) the words “hereof,” “herein,” “hereby” and derivative or similar words refer
to this Agreement (including any Exhibits); (f) the word “or” (except where
preceded by the word “either”) shall be construed as the inclusive meaning
identified with the phrase “and/or”; (g) provisions that require that a Party or
the Parties (but, for clarity, not the JDC) “agree,” “consent” or “approve” or
the like shall require that such agreement, consent or approval be specific and
in writing, whether by written agreement, letter or otherwise; (h) words of any
gender include the other gender; (i) words using the singular or plural number
also include the

- 16 -

--------------------------------------------------------------------------------

 

plural or singular number, respectively; and (j) references to any specific law,
rule or regulation, or article, section or other division thereof, shall be
deemed to include the then-current amendments thereto or any replacement law,
rule or regulation thereof.  Ambiguities and uncertainties in this Agreement, if
any, shall not be interpreted against either Party, irrespective of which Party
may be deemed to have caused the ambiguity or uncertainty to exist.  This
Agreement has been prepared in the English language and the English language
shall control its interpretation.

Article 2
NATURE AND EFFECTIVENESS OF AGREEMENT

2.1Execution Date.  This Agreement is binding upon the Parties and ApolloBio as
of the Execution Date, and Section 9.1 and Articles II, XIV (solely with respect
to Liabilities resulting from Third Party Claims arising from or relating to the
matters described in clauses (c) and (d) of Section 14.1 and clauses (c) and (d)
of Section 14.2), XVI and XVII hereof are effective as of the Execution Date,
but no other provision of this Agreement shall be effective as of the Execution
Date or ever become effective except as expressly provided in Section 2.2.  

2.2Effective Date.  Contingent upon Apollo’s payment in full to Tocagen of:

(a)the Initial Installment of the Upfront Payment in accordance with
Section 10.1 no later than 11:59 p.m., Pacific Time, on the day that is ten (10)
calendar days after the Execution Date (such time, the “Initial Installment
Deadline”); and

(b)the Final Installment of the Upfront Payment in accordance with Section 10.1
no later than 11:59 p.m., Pacific Time, on the day that is ninety (90) calendar
days after the Execution Date (such time, the “Upfront Payment Deadline”);

this Agreement shall become effective in its entirety on the date of Apollo’s
payment in full to Tocagen of the Upfront Payment in accordance with
Section 10.1 (the “Effective Date”).  If:

(i)Apollo has not made payment in full to Tocagen of the Initial Installment in
accordance with Section 10.1 prior to the Initial Installment Deadline, then, at
or after 12:00 a.m., Pacific Time, on the day that is eleven (11) calendar days
after the Execution Date, Tocagen shall have the right to terminate this
Agreement with immediate effect upon written notice to Apollo and ApolloBio,
whereupon those Sections and Articles of this Agreement that did not previously
become effective pursuant to Section 2.1 of this Agreement shall become null and
void, but the remainder of this Agreement shall remain in full force and effect
in accordance with its terms; and

(ii)Apollo makes payment in full to Tocagen of the Initial Installment prior to
the Initial Installment Deadline but Apollo has not made payment in full to
Tocagen of the Upfront Payment in accordance with Section 10.1 prior to the
Upfront Payment Deadline, then, at or after 12:00 a.m., Pacific Time, on the day
that is ninety-one (91) calendar days after

- 17 -

--------------------------------------------------------------------------------

 

the Execution Date, Tocagen shall have the right to terminate this Agreement
with immediate effect upon written notice to Apollo and ApolloBio, whereupon
those Sections and Articles of this Agreement that did not previously become
effective pursuant to Section 2.1 of this Agreement shall become null and void,
but the remainder of this Agreement shall remain in full force and effect in
accordance with its terms.

For clarity, Apollo shall be solely responsible for registering this Agreement
with the relevant local office of the Beijing Municipal Commission of Commerce
(“BMCOM Registration”), and applying to the State Administration for Foreign
Exchange for currency conversion approval (“Conversion Approval”) for the
Upfront Payment; in each case, at Apollo’s sole cost and expense.

Article 3
GRANT OF LICENSE

3.1License Grant to Apollo.  Subject to the terms and conditions of this
Agreement, Tocagen hereby grants to Apollo, effective only as of the Effective
Date and thereafter during the Term:

(a)an exclusive (even as to Tocagen, except as set forth in Section 3.4),
royalty‑bearing license, with the right to sublicense as expressly permitted by
Section 3.2, under the Tocagen Technology and Tocagen’s interest in Joint
Inventions and Joint Patents, solely to develop, use, sell, have sold, offer for
sale and import Product (including, subject to Sections 4.2(b), 4.7(a) and
4.7(b), as a Combination Product) in the Field in the Territory (the
“Development and Commercialization License”); and

(b)a non-exclusive, royalty-bearing license, including the right to sublicense
as expressly permitted by Section 3.2, under the Tocagen Technology and
Tocagen’s interest in Joint Inventions and Joint Patents, solely: […***…].

For the avoidance of doubt, the License excludes: […***…].  Apollo shall have
the right to exercise such license and discharge any of its obligations
hereunder through its Affiliates, provided that Apollo shall be responsible for
compliance of its Affiliates with the




- 18 -

--------------------------------------------------------------------------------

 

terms of this Agreement applicable to Apollo, including all relevant
restrictions, limitations and obligations.

3.2Sublicenses by Apollo.  The License includes the right to grant Sublicenses,
without the right to grant further sublicenses, to Affiliates of Apollo.  The
prior written consent of Tocagen, which Tocagen may withhold in its reasonable
discretion, will be required for the grant of any Sublicense by Apollo or any of
its Affiliates to any Third Party (with or without the right to grant further
Sublicenses).  Any Sublicense granted to any Affiliate of Apollo or to any Third
Party shall be in writing and shall be subject to, and consistent with, the
terms and conditions of this Agreement.  Apollo shall be fully responsible for
the compliance of its Affiliates and its and their respective permitted
Sublicensees with the terms and conditions of this Agreement, including all
relevant restrictions, limitations and obligations, and shall remain solely
liable for the performance of its obligations hereunder, notwithstanding the
grant of any Sublicense.  Apollo shall promptly notify Tocagen in writing of the
execution of any sublicense agreement and shall provide Tocagen with a copy of
the sublicense agreement, and any amendment thereto, no later than thirty
(30) days following execution thereof; provided, that Apollo may redact any
confidential or financial information contained therein that is unnecessary for
Tocagen to ascertain compliance with this Agreement.  

3.3License Grant to Tocagen.  Subject to the terms and conditions of this
Agreement, Apollo hereby grants to Tocagen:

(a)an exclusive (even as to Apollo), royalty-free, fully-paid, irrevocable,
perpetual license, with the right to sublicense through multiple tiers of
sublicense, under the Apollo Technology and Apollo’s interest in Joint
Inventions and Joint Patents, solely to make, have made, develop, use, sell,
have sold, offer for sale and import Product and/or any Product Component in or
outside of the Field outside the Territory; and

(b)a non‑exclusive, royalty-free, fully-paid, irrevocable, perpetual license,
with the right to sublicense through multiple tiers of sublicense, under the
Apollo Technology and Apollo’s interest in Joint Inventions and Joint Patents,
to make and have made Product and Product Components in the Territory solely
(i) as necessary to perform, or have performed, Tocagen’s obligations under
Sections 7.1 and 7.2; or (ii) for use and distribution outside the Territory.

3.4Retained Rights.  Notwithstanding the exclusivity of the Development and
Commercialization License, Tocagen hereby expressly reserves:

(a)the exclusive right (even as to Apollo, except as to the Manufacturing
License) to make and have made Product and Product Components; and

(b)the exclusive right (even as to Apollo) to practice, and to grant licenses
under, the Tocagen Technology and Tocagen’s interest in Joint Inventions and
Joint Patents, for any and all purposes outside of the express scope of the
Development and Commercialization

- 19 -

--------------------------------------------------------------------------------

 

License, which retained right includes […***…].

3.5No Other Rights.  Each Party acknowledges that the rights and licenses
granted under this Article III and elsewhere in this Agreement are limited to
the scope expressly granted.  Accordingly, except for the rights expressly
granted under this Agreement, no right, title, or interest of any nature
whatsoever is granted, whether by implication, estoppel, reliance, or otherwise,
by either Party to the other Party.  All rights with respect to Know-How,
Patents or other intellectual property rights that are not specifically granted
herein are reserved to the owner thereof.

3.6Negative Covenants.  Apollo hereby covenants on behalf of itself and its
Affiliates not to practice, and not to permit or cause any Affiliate,
Sublicensee or other Third Party to practice, any Tocagen Technology for any
purpose other than as expressly authorized in this Agreement.  Without limiting
the generality of the foregoing, Apollo hereby covenants on behalf of itself and
its Affiliates:

(a)not to develop, use, sell, have sold or offer for sale or seek Regulatory
Approval for Product or any Product Component outside the Territory;

(b)not to develop, use, sell, have sold, offer for sale or import or seek
Regulatory Approval for either Product Component, except as included in Product
in the Field in the Territory;

(c)not to develop, use, sell, have sold, offer for sale or import or seek
Regulatory Approval for any Combination Product except with the express prior
written consent of Tocagen, which may be withheld in Tocagen’s sole discretion;

(d)not to develop, use, sell, have sold, offer for sale or import […***…];

(e)not to conduct or have conducted any preclinical study or clinical trial of
Product or any Product Component (including, without limitation,
Territory-specific clinical trials and post-approval clinical trials), except in
accordance with a JDC-approved protocol and as expressly set forth in the
Development Plan or otherwise approved in writing by Tocagen (through the
Tocagen’s JDC representatives or otherwise);

(f)not to make or have made Product or any Product Component, except within the
scope of the Manufacturing License;




- 20 -

--------------------------------------------------------------------------------

 

(g)not to purchase or obtain supply of Product or any Product Component from any
source other than Tocagen (or its designee), except within the scope of the
Manufacturing License; and

(h)not to grant, or purport to grant, any Affiliate of Apollo or any Third Party
any license or other right to do any of the foregoing.

3.7Excluded Activities.

(a)Apollo agrees that neither it, nor any of its Affiliates, will […***…].

(b)Tocagen agrees that neither it, nor any of its Affiliates, will […***…].

3.8Exclusivity of Efforts.  During […***…], each Party hereby covenants, except
as expressly permitted by this Agreement, not to (a) conduct, participate in or
sponsor, directly or indirectly, any activities directed toward […***…] of any
Competing Product within the Territory (collectively, such activities “Competing
Activities”) or (b) appoint, license or otherwise authorize any Third Party,
whether pursuant to license, appointment, authorization or otherwise, to perform
any Competing Activities.

3.9Additional RRV Products.  It is understood that the Parties may wish to
collaborate with respect to the development of additional Tocagen products
(other than Product) incorporating or derived from the […***…] in the Field in
the Territory (each, an “Additional RRV Product”).  To that end, no later than
the […***…] ([…***…]) anniversary of the Effective Date, Apollo may nominate, by
written notice to Tocagen, up to […***…] ([…***…]) Additional RRV Product(s) for
development and commercialization by Apollo in the Field in the Territory, at
Apollo’s sole cost and expense.  Each such nomination shall be subject to
acceptance by Tocagen, which Tocagen may withhold in its absolute
discretion.  The rights granted to Apollo under this Section 3.9 shall terminate
and be of no further force or effect upon the earlier of: (a) such time as
Tocagen and Apollo have conducted negotiations with respect to […***…] ([…***…])
Additional RRV Products in accordance with this Section 3.9 (irrespective of
whether or not such negotiations have resulted in the Parties executing a
definitive agreement with respect to any such Additional RRV Product); and
(b) the […***…] ([…***…]) anniversary of the Effective Date.

Article 1


- 21 -

--------------------------------------------------------------------------------

 


GOVERNANCE

4.1Alliance Managers.  Within thirty (30) days following the Effective Date,
Tocagen and Apollo will each appoint (and notify the other Party of the identity
of) a representative to act as the primary point of contact for the Parties
regarding the development and registration of Product in the Field in the
Territory (each, an “Alliance Manager”).  The Alliance Managers shall be
responsible for creating and maintaining collaborative, efficient, and
responsive communications within and between the Parties hereunder.  A Party may
replace its Alliance Manager on written notice to the other Party.

4.2Joint Development Committee.

(a)Establishment.  Within thirty (30) days following the Effective Date, Tocagen
and Apollo shall establish a joint development committee (“Joint Development
Committee” or “JDC”) to oversee the development and registration of Product in
the Field in the Territory and to serve as a forum for the exchange and
discussion of information with respect thereto.

(b)Duties.  The JDC shall be responsible for:

(i)reviewing development and regulatory strategy for Product in the Territory;

(ii)ensuring harmonization of Product development and regulatory strategy in the
Territory with Tocagen’s global development and commercialization strategy;

(iii)approving all pre-clinical development and all clinical development
activities proposed to be conducted by or on behalf of Apollo with respect to
Product or Product Component, including, without limitation, all pre-clinical
development and clinical development activities proposed to be conducted by or
on behalf of Apollo with respect to any Combination Product;

(iv)reviewing and approving the protocol for each Territory-specific clinical
trial or pre-clinical study of Product or Product Component proposed to be
conducted by or on behalf of Apollo, including, without limitation, the protocol
for any clinical trial or pre-clinical study of any Combination Product proposed
to be conducted by or on behalf of Apollo;

(v)facilitating the exchange of Tocagen Know-How and Apollo Know-How between the
Parties;

(vi)serving as the principal means by which Apollo keeps Tocagen reasonably
informed regarding Apollo’s development, registration and commercialization
plans, efforts and results with respect to Product in the Territory;

- 22 -

--------------------------------------------------------------------------------

 

(vii)serving as the principal means by which Tocagen keeps Apollo reasonably
informed regarding Tocagen’s development, registration and commercialization
plans, efforts and results with respect to Product outside the Territory; and

(viii)undertaking or approving such other matters as are specifically assigned
to the JDC in this Agreement.  

The JDC’s responsibilities and authority shall be limited to those matters
expressly delegated to it in this Agreement.

4.3Membership.  The JDC shall be composed of two (2) representatives of each of
Apollo and Tocagen.  Each Party shall designate its initial two (2) JDC
representatives by written notice to the other Party within thirty (30) days of
the Effective Date.  Either Party may replace its respective JDC representatives
at any time with prior written notice to the other Party; provided that (a) each
Party shall ensure that, at all times during the existence of the JDC, such
Party’s representatives (initial or replacement) on the JDC have appropriate
expertise for the then-current stage of development or commercialization of
Product in the Field in the Territory and have the authority to bind such Party
with respect to matters within the purview of the JDC and (b) at least one of
each Party’s JDC representatives shall be a member of such Party’s senior
management.  

4.4Meetings.  The JDC shall meet at least once each calendar quarter, or more or
less often as otherwise agreed to by the Parties.  Responsibility for chairing
JDC meetings shall alternate between the Parties.  The chair for any JDC meeting
shall not have any greater authority than any other representative of either
Party on the JDC.  All JDC meetings may be conducted by telephone,
video-conference or in person; provided, however, that the JDC shall meet in
person at least once each calendar year, unless the Parties mutually agree to
meet by alternative means.  Unless otherwise agreed by the Parties, all
in-person meetings for the JDC shall be held on an alternating basis between
Tocagen’s facilities and Apollo’s facilities.  Each Party shall bear its own
personnel and travel costs and expenses relating to participation in JDC
meetings.  A reasonable number of additional representatives of a Party may
attend meetings of the JDC in a non-voting capacity.  

4.5Minutes.  The chair of each JDC meeting shall be responsible for preparing
definitive minutes of such JDC meeting and shall circulate a draft of the
minutes of such meeting to all members of the JDC for comments within ten
(10) days after such meeting.  Such minutes shall provide a description, in
reasonable detail, of the discussions at the meeting and shall document all
actions and determinations approved by the JDC at such meeting, including the
approval of any protocol for any Territory-specific clinical trial of Product in
the Field in the Territory, which shall be attached to the minutes as an
exhibit.  The Parties shall promptly discuss any comments on such minutes and
finalize the minutes no later than the date of the next JDC meeting.

- 23 -

--------------------------------------------------------------------------------

 

4.6Decision-Making.  Decisions of the JDC shall be made by unanimous vote, with
each Party’s representatives on the JDC collectively having one vote.  No vote
of the JDC may be taken unless at least one of each Party’s representatives is
present for the JDC vote.  Notwithstanding any other provision of this Agreement
to the contrary, the JDC’s decision-making authority shall be limited to
development, registration, marketing, promotion and commercialization activities
with respect to Product in the Field in the Territory, and the JDC shall have no
decision-making authority whatsoever with regard to Tocagen’s development,
registration, marketing, promotion or commercialization activities with respect
to Product outside the Territory or with regard to the Target Product Profile,
Global Development Strategy or Global Marketing Strategy.  

4.7Dispute Resolution.  If the JDC is unable to decide or resolve unanimously
any matter properly presented to it for action, then, at the written request of
either Party, the matter shall be referred to the Parties’ respective Alliance
Managers, who shall promptly meet and attempt in good faith to resolve such
matter within ten (10) days.  If such Alliance Managers are unable to resolve
such matter within such ten (10)-day period, then, at the written request of
either Party, the matter shall be referred to the Parties’ respective Senior
Executives, who shall promptly meet and attempt in good faith to resolve such
matter within thirty (30) days.  If such Senior Executives are unable to resolve
such matter within such thirty (30)-day period, then:  

(a)subject to Section 4.7(b), Apollo’s Senior Executive shall have final
decision-making authority for matters relating to […***…]; provided, however,
that matters relating to the following topics with respect to […***…] shall
require unanimous JDC approval or mutual written agreement of the Parties and
shall not be subject to Apollo’s Senior Executive’s final decision-making
authority: […***…]; and

(b)Tocagen’s Senior Executive shall have the final authority to […***…] that:
(i) […***…]; (ii) would require […***…]; (iii) would, […***…]



- 24 -

--------------------------------------------------------------------------------

 

[…***…], (iv) could reasonably be expected to […***…], or (v) require any
[…***…].

A Party’s Senior Executive, in the exercise of […***…], shall give good faith
consideration to, and take into account, the other Party’s
position.  Notwithstanding any other provision of this Article IV to the
contrary, neither the JDC, nor a Senior Executive in the exercise of […***…],
shall have the right: (1) to modify or amend the terms and conditions of this
Agreement; (2) to determine any issue in a manner that would conflict with the
terms and conditions of this Agreement or (3) to make a decision that is
expressly stated to require the mutual written agreement or mutual written
consent of the Parties.  The Parties intend that all matters within the scope of
the JDC’s decision-making authority shall be resolved by the Parties in
accordance with Section 4.6 and this Section 4.7, and no matter within the scope
of the JDC’s authority shall be subject to the dispute resolution provisions set
forth in Article XVI.  

4.8Scope of Governance.  Notwithstanding the creation of the JDC, each Party
shall retain the rights, powers and discretion granted to it hereunder, and the
JDC shall not be delegated or vested with rights, powers or discretion unless
such delegation or vesting is expressly provided herein.  The JDC shall not have
the power to amend or modify this Agreement, and no decision of the JDC shall be
in contravention of any terms and conditions of this Agreement.  It is
understood and agreed that issues to be formally decided by the JDC are only
those specific issues that are expressly provided in this Agreement to be
decided by the JDC.  

Article 5
DEVELOPMENT, TECHNOLOGY TRANSFER AND REGULATORY ACTIVITIES

5.1Global Development Strategy.  Tocagen shall be solely responsible for
establishing the global development and regulatory strategy for Product
worldwide, both inside and outside of the Field (such strategy, the “Global
Development Strategy”), in its sole and absolute discretion.  To that end,
Tocagen shall be responsible, at its sole expense, for conducting, or having
conducted, those development and regulatory activities with respect to Product
as Tocagen determines in its sole discretion are necessary or appropriate to
obtain and maintain Regulatory Approval for Product in the U.S. and such other
countries outside the Territory as Tocagen may elect, for any Indications, in or
outside of the Field, that Tocagen chooses to pursue.  




- 25 -

--------------------------------------------------------------------------------

 

5.2Development Activities.

(a)General.

(i)A high level plan of the development activities to be conducted by Apollo
under this Agreement has been agreed upon by the Parties and is attached hereto
as Exhibit 5.2(a)(i) (the “Development Plan Outline”).  Within thirty (30) days
after the establishment of the JDC, the JDC shall meet to review and discuss the
Development Plan Outline, including Tocagen’s comments thereon, following which
Apollo shall prepare an initial development plan for Product in the Field in the
Territory, incorporating changes and refinements based on the JDC’s comments to
the Development Plan Outline (the “Initial Development Plan”), for review and
approval by the JDC.  Thereafter, on an annual basis, Apollo shall prepare an
updated development plan for Product in the Field in the Territory (the Initial
Development Plan and each such updated development plan, each, a “Development
Plan”) for the JDC’s review and approval.  The Initial Development Plan and each
subsequent Development Plan shall set forth Apollo’s development and
registration strategy for Product in the Field in the Territory and shall
include such detail as is typical of pharmaceutical industry development plans
and a projected timeline for the development and regulatory activities set forth
therein.  Apollo shall have the right to take the lead in proposing changes and
revisions to the Development Plan, including the addition of Product development
and registration activities, provided that any such amendment to the Development
Plan is consistent with the Global Development Strategy and the Target Product
Profile, and any and all amendments to the Development Plan shall be subject to
the JDC’s review and approval.  References to the “Development Plan” in this
Agreement shall be construed to refer to such Development Plan, as then in
effect (including all updates and amendments thereto).  

(ii)As between the Parties, subject to Article III and except as expressly
provided in this Article V or Section 8.2, Apollo shall be solely responsible
for conducting, or having conducted, at Apollo’s sole expense, such
Territory-specific clinical trials with respect to Product in the Field in the
Territory as Apollo determines are necessary or appropriate to obtain and
maintain Regulatory Approvals for Product in the Field in the Territory, all in
accordance with the Development Plan and the Target Product Profile.  Apollo
shall keep the JDC regularly and fully informed of the status, progress and
results of its development and registration efforts.  Apollo shall not conduct
or have conducted any preclinical study, clinical trial, or other research or
development, of any Product Component or Product, unless the Development Plan
expressly provides for the conduct of such activity and such activity (including
any protocol therefor) has been approved by the JDC.  

(iii)Tocagen, via the JDC, shall provide reasonable support, consultation and
advice to Apollo in Apollo’s efforts with respect to activities required to
obtain Regulatory Approval of Product in the Field in the Territory.  In
addition, if Regulatory Authority(ies) in the Territory specifically require the
performance of preclinical or nonclinical studies or CMC development activities
that are not required by Regulatory Authorities in the U.S. and have not
previously been performed by Tocagen (“Territory-Specific Development

- 26 -

--------------------------------------------------------------------------------

 

Support Activities”), then Tocagen shall be responsible for conducting or having
conducted such Territory-Specific Development Support Activities, at Apollo’s
sole expense with respect to Tocagen Territory-Specific Costs.  

(iv)On a Territory-Specific Development Support Activity-by-Territory-Specific
Development Support Activity basis, within thirty (30) days after the end of
each calendar quarter during the conduct of each Territory-Specific Development
Support Activity, Tocagen shall provide to Apollo a written statement setting
forth the Tocagen Territory-Specific Costs incurred for such Territory-Specific
Development Support Activity during such calendar quarter (each such statement,
a “Tocagen Cost Report”).  Tocagen shall respond promptly to Apollo’s questions
regarding any Tocagen Cost Report or reasonable requests for supporting
documentation, including, without limitation, copies of agreements or work
orders for Tocagen Trial Activities performed by Third Parties (from which
copies Tocagen may redact confidential or proprietary information that is not
necessary for Apollo to ascertain Tocagen Territory-Specific Costs).  Tocagen
shall calculate Tocagen Territory-Specific Costs using applicable Accounting
Standards, and all defined and undefined terms in the definition of Tocagen
Territory-Specific Costs will be construed in accordance with applicable
Accounting Standards, in each case, consistently applied throughout Tocagen, and
consistent with generally accepted methods for activity-based project costing
for similar products in the biopharmaceutical industry.  Without limiting the
foregoing, no cost item will be included more than once in calculating Tocagen
Territory-Specific Costs.  Tocagen Territory-Specific Costs shall be subject to
audit in accordance with Section 10.5(a).

(b)Diligence.  Apollo shall use Commercially Reasonable Efforts to develop, and
to obtain and maintain Regulatory Approval for, Product in the Field in the
Territory in accordance with the Development Plan and this Agreement.  All such
activity shall be done in consultation with the JDC.  Without limiting the
generality of the foregoing, Apollo shall use Commercially Reasonable Efforts to
perform the activities set forth in the Development Plan substantially within
the timelines set forth therein.  Apollo shall maintain laboratories, offices
and other facilities reasonably necessary to carry out development of Product in
the Field in the Territory in accordance with this Agreement, and agrees to
devote qualified personnel and other appropriate resources to such activities.  

(c)Performance Standards.  Apollo shall conduct all development and registration
activities with respect to Product in the Field in the Territory in good
scientific manner, in accordance with the Target Product Profile, and in full
compliance with the requirements of Applicable Law and, as applicable to a
particular development activity, GCP, GLP and/or cGMP.  At reasonable times, and
at a reasonable frequency in light of the then-ongoing clinical development
activities with respect to Product in the Field in the Territory (in each case,
as determined by the JDC), Tocagen shall have the right to monitor, and/or have
its Third Party designee monitor, Apollo’s clinical development of Product,
including the right to be present during the administration of Toca 511 to any
clinical trial participant in the Territory.  

- 27 -

--------------------------------------------------------------------------------

 

(d)Records.  In conformity with standard pharmaceutical and biotechnology
industry practices and the terms and conditions of this Agreement, Apollo shall
prepare and maintain, or shall cause to be prepared and maintained, complete and
accurate written records, accounts, notes, reports and data (including Data)
with respect to all development activities with respect to Product in the Field
in the Territory.  Apollo shall, upon Tocagen’s request, make such records
available to Tocagen for inspection or copying and/or provide Tocagen with
written summaries, in English, of the information contained in such records.

5.3Technology Transfer.  

(a)Without limiting the licenses and other rights and obligations under this
Agreement, Tocagen shall, at no additional charge to Apollo, deliver to Apollo
or Apollo’s designee(s) within thirty (30) days following the Effective Date
such existing and available (in recorded form) Tocagen Know-How (including Data
within the Tocagen Know-How) in Tocagen’s possession as is necessary or useful
for Apollo to exercise the License in accordance with this
Agreement.  Thereafter, on an ongoing basis during the Term, Tocagen shall also
disclose to Apollo such additional Tocagen Know-How (including Data within the
Tocagen Know-How) generated after the Effective Date as is necessary or useful
for Apollo to exercise the License in accordance with this Agreement.  Without
limiting the generality of the foregoing, Tocagen shall provide to Apollo true
and complete copies of all final reports of any preclinical study or clinical
trial of Product in the Field conducted by or on behalf of Tocagen, and Apollo
shall have the right to use the Data contained in such reports solely within the
scope of the License and as otherwise expressly permitted by this
Agreement.  Notwithstanding the foregoing, Tocagen shall not be obligated to
disclose to Apollo, or provide Apollo with access to, any CMC data or other
manufacturing information with respect to Toca 511, subject to Section 5.7(b).

(b)On an ongoing basis during the Term, Apollo shall promptly disclose to
Tocagen such Apollo Know-How (including Data within the Apollo Know-How) as is
necessary or useful for Tocagen to (i) exercise the license granted to Tocagen
pursuant to Section 3.3 in accordance with this Agreement or (ii) perform
Tocagen’s obligations under Sections 5.8 and 8.2 and Article VII of this
Agreement.  Without limiting the generality of the foregoing, Apollo shall
provide to Tocagen true and complete copies of all written, graphic or
electronic embodiments of Data generated by or on behalf of Apollo or any of its
Affiliates or Sublicensees, including, without limitation, all draft and final
reports of any preclinical study or clinical trial of Product or any Product
Component, and all pharmacology, toxicology, pharmacokinetic and other data with
respect to Product or any Product Component, and Tocagen shall have the right to
use such Data for any purpose, other than development, use, sale, offer for sale
or import of Product in the Field in the Territory during the Term.  With
respect to the transfer of human genetic resource data or human biological
samples within the Apollo Know-How, Apollo shall be responsible for obtaining
all necessary approvals and permits of Regulatory Authorities and other
governmental authorities in the Territory, including approval from the China
Human Genetic Resources Administration Office, if necessary for Apollo to comply
with its obligations under this

- 28 -

--------------------------------------------------------------------------------

 

Section 5.3(b), and Apollo shall transmit any such human genetic resource data
or human biological samples in compliance with Applicable Law, including any
approval from the China Human Genetic Resources Administration Office.  

5.4Diagnostic Assays.

(a)Certain Defined Terms.  The following capitalized terms used in this
Section 5.4 shall have the respective meanings set forth in the Siemens
Agreement: “Approved Product,” “Assays,” “Clinical Assay,” “Commercial Product,”
“Designated Assays,” “Laboratory,” “Siemens Licensed IP,” “Tocagen Licensed IP”
and “Tocagen Trial.”

(b)Siemens Agreement; Acknowledgments.  Pursuant to the Siemens Agreement,
Siemens has developed on behalf of Tocagen certain Clinical Assays that Siemens
uses to perform viral safety testing and Toca FC safety testing of biological
samples taken from study subjects in Tocagen Trials in the Laboratory, on the
terms and conditions set forth in the Siemens Agreement.  […***…]:

(i)[…***…]; and

(ii)[…***…]

(c)Diagnostic Licenses.  In the event that the CFDA or any other Regulatory
Authority in the Territory requires viral safety testing or Toca FC safety
testing in connection with clinical trials or commercialization of Product in
the Field in the Territory, and any Assay for such testing exists, then:

(i)subject to the terms and conditions of this Agreement and the Siemens
Agreement, Tocagen […***…]:

(A)[…***…]; and




- 29 -

--------------------------------------------------------------------------------

 

(B)[…***…]; and

(ii)subject to the terms and conditions of this Agreement, Tocagen […***…].

(d)Tocagen Support.  In the event that the CFDA or any other Regulatory
Authority in the Territory requires viral safety testing or Toca FC safety
testing in connection with clinical trials or commercialization of Product in
the Field in the Territory, and any Assay for such testing exists:

(i)Tocagen shall disclose to Apollo […***…];

(ii)at Apollo’s request, Tocagen shall […***…];

(iii)at Apollo’s request, Tocagen shall […***…]; and

(iv)[…***…]




- 30 -

--------------------------------------------------------------------------------

 

5.5Regulatory Matters.  

(a)Responsibility for Regulatory Filings.  As between the Parties, Apollo shall
be solely responsible, at its expense, for implementing a filing strategy for
Product in the Field in the Territory which shall be consistent in all material
respects with the Global Development Strategy and the Target Product Profile,
and, subject to Sections 5.6, 5.7 and 5.8, for preparing, filing, obtaining and
maintaining all Regulatory Filings in the Field in the Territory; provided,
however, that if a Regulatory Authority in the Territory requires the filing
with such Regulatory Authority of CMC data or other manufacturing information
with respect to Toca 511 (as opposed to permitting Apollo to cross-reference the
relevant data and information contained in Tocagen’s Regulatory Filings and DMFs
with respect to Toca 511 in the U.S. or elsewhere outside of the Territory),
then, to the maximum extent permissible by Applicable Law in the Territory,
Tocagen shall be solely responsible for the submission of such data and
information and shall be the sole and exclusive owner of any such filing.  All
such regulatory activities of Apollo shall be done in consultation with the
JDC.  Subject to the foregoing, Apollo shall be the sole holder of all
Regulatory Filings in the Field in the Territory, provided that Apollo shall
provide English summaries of drafts of all proposed Regulatory Filings for
Product in the Territory, and, at Tocagen’s request, English translations of key
sections of such drafts, to Tocagen or its designee(s) (“Tocagen Designee(s)”)
for review and comment reasonably in advance of submission to any Regulatory
Authority in the Territory, and will provide Tocagen or the Tocagen Designee(s)
with English summaries of regulatory reviewer questions and comments in
conjunction with any Regulatory Filings in the Field in the Territory for review
and comment reasonably in advance of a response to such questions or comments to
any Regulatory Authority in the Territory.  Apollo shall promptly provide
Tocagen or Tocagen Designee(s) with English summaries of all material documents,
information and correspondence received from any Regulatory Authority in the
Territory relating to Product and, upon reasonable request, with English
summaries of any other material documents, reports and communications from or to
any such Regulatory Authority, relating to Product.  Except as expressly set
forth above in this Section 5.5(a), Apollo shall bear all costs and expenses
incurred in connection with regulatory activities with respect to Product in the
Field in the Territory.  Tocagen or Tocagen Designee(s) shall have the option to
participate in all material meetings and conference calls with Regulatory
Authorities relating to Product in the Territory.  If Tocagen or a Tocagen
Designee is not able or permitted to participate in a material meeting or
conference call with any such Regulatory Authority, Apollo shall, promptly after
such meeting or conference call, provide to Tocagen or Tocagen Designee(s) a
written summary, in English, of the meeting or conference call.  Subject to the
foregoing, Apollo shall have responsibility for all interactions with Regulatory
Authorities in the Territory with respect to Product in the Field and for all
Territory compliance filings, certificates, and safety reporting.  Apollo shall
also obtain any export approvals required by the CFDA to import or export
Product to any Region.  

(b)Other Regulatory Matters.  Subject to Sections 5.3(a) and 5.7(b), each Party
will promptly provide the other Party with copies of all material documents,
information and correspondence received from a Regulatory Authority within the
Territory relating to

- 31 -

--------------------------------------------------------------------------------

 

Product or activities under this Agreement (including a written summary of any
material communications in which such other Party did not participate) and, upon
reasonable request, with copies of any other documents, reports and
communications from or to any Regulatory Authority within the Territory relating
to Product or activities under the Agreement.

5.6Regulatory Cooperation.  As between the Parties, Apollo shall be responsible
for liaising with and managing all interactions with Regulatory Authorities in
the Territory, except as expressly provided in Sections 5.3(a) and 5.7(b), and
Tocagen shall be responsible for liaising with and managing all interactions
with Regulatory Authorities outside the Territory.  To the extent relating to
Product, each Party shall keep the other Party reasonably informed of any and
all material interactions with Regulatory Authorities in the Territory, subject
to Sections 5.3(a) and 5.7(b).  Each Party shall use Commercially Reasonable
Efforts to provide the other Party with all reasonable assistance and take all
actions reasonably requested by such other Party, without changing the
allocation of responsibilities set forth in this Article V, that are necessary
or desirable to enable: (a) Apollo to obtain and maintain Regulatory Approvals
for Product and Product Components (solely as incorporated in Product) in the
Field in the Territory; and (b) Tocagen to obtain and maintain Regulatory
Approvals for (i) Product and Product Components outside of the Territory,
(ii) Product and Product Components outside of the Field in the Territory, or
(iii) the Tocagen Retroviral Replicating Vector Platform, and products based on,
incorporating or using the Tocagen Retroviral Replicating Vector Platform or any
component thereof, anywhere in the world, except as incorporated in Product in
the Field in the Territory.  Each Party further agrees to cooperate with any
inspection by the FDA, CFDA or other Regulatory Authority relating to Product,
including, but not limited to, any inspection prior to approval of an
application for Regulatory Approval for Product.

5.7Access to Regulatory Filings.

(a)Apollo shall promptly provide to Tocagen and/or Tocagen Designee(s) true and
complete English translations of all Regulatory Filings in the Field in the
Territory (other than those filed or held by Tocagen).  Apollo hereby grants to
Tocagen Rights of Reference to all such Regulatory Filings for the purposes of:
(i) obtaining and maintaining Regulatory Approvals for Product and Product
Components outside of the Territory; (ii) obtaining and maintaining Regulatory
Approvals for Product and Product Components outside of the Field in the
Territory; (iii) obtaining or maintaining Regulatory Approvals for the Tocagen
Retroviral Replicating Vector Platform, and products based on, incorporating or
using the Tocagen Retroviral Replicating Vector Platform or any component
thereof, anywhere in the world, except as incorporated in Product in the Field
in the Territory; (iv) the manufacture of any Product Component anywhere in the
world for use or distribution in the Territory by Apollo or for use and
distribution outside the Territory; and (v) complying with applicable
pharmacovigilance and other regulatory requirements with respect to Product,
Product Components and the Tocagen Retroviral Replicating Vector Platform and
activities described in the preceding clauses (i) through (iv).  In addition,
upon written notice by Tocagen to Apollo of the grant by Tocagen to any Third
Party of any license or other right to develop, manufacture or

- 32 -

--------------------------------------------------------------------------------

 

commercialize (A) Product or Product Component(s) outside of the Territory,
(B) Product outside of the Field in the Territory, or (C) the Tocagen Retroviral
Replicating Vector Platform, and products based on, incorporating or using the
Tocagen Retroviral Replicating Vector Platform or any component thereof,
anywhere in the world, except as incorporated in Product in the Field in the
Territory, Apollo shall, and it hereby does, grant to such Third Party licensee
Rights of Reference to such Regulatory Filings for purposes within the scope of
the license or other rights granted by Tocagen to such Third Party licensee.  

(b)Tocagen shall promptly provide to Apollo true and complete copies of all
Regulatory Filings in the Field in the U.S.; provided, however, that Tocagen
shall not be obligated to provide Apollo with a copy of the CMC section of any
such Regulatory Filing with respect to Toca 511.  For clarity, Tocagen shall not
be obligated to provide Apollo with a copy of any drug master file maintained by
or on behalf of Tocagen with respect to Product or any Product Component
(“DMF”).  Tocagen hereby grants to Apollo the Rights of Reference to all
Regulatory Filings in the Field in the U.S. and all DMFs in the U.S.; in each
case, for the sole purpose of: (i) obtaining and maintaining Regulatory
Approvals for Product in the Field in the Territory; and (ii) complying with
applicable pharmacovigilance and other regulatory requirements with respect to
Product in the Field in the Territory.  Notwithstanding the foregoing, if a
Regulatory Authority in the Territory requires that the information from the CMC
section of any such U.S. Regulatory Filing in the Field with respect to Toca 511
(“Toca 511 CMC Information”) and/or any DMF be submitted directly to such
Regulatory Authority (i.e., that the Rights of Reference granted by Tocagen
pursuant to this Section 5.7(b) and corresponding letters of authorization,
access or cross-reference from Tocagen pursuant to Section 5.7(c) are not
sufficient) and refuses to accept Toca 511 CMC Information or a copy of the DMF
submitted by Tocagen or its Third Party agent or designee in the Territory to
such Regulatory Authority, then the JDC and/or the Parties’ respective
regulatory advisors shall promptly convene to discuss the matter in good faith
and to agree upon a solution acceptable to such Regulatory Authority […***…] and
reasonably acceptable to the Parties (such acceptance not to be unreasonably
withheld or delayed).

(c)Each Party shall, promptly upon request of the other Party, file with
applicable Regulatory Authorities such letters of authorization, access or
cross-reference as may be necessary to accomplish the intent of this
Section 5.7.

5.8Global Safety; Pharmacovigilance; Adverse Events.

(a)Global Safety Database.  As between the Parties, Tocagen will hold, solely
own and be solely responsible for maintaining the global safety database for
Product.  A high level plan for incorporating Apollo’s safety data for Product
into Tocagen’s global safety database has been agreed upon by the Parties and is
attached hereto as Exhibit 5.8(a).  




- 33 -

--------------------------------------------------------------------------------

 

(b)Pharmacovigilance Agreement.  In conjunction with this Agreement, no later
than twelve (12) months prior to the anticipated date of commercial launch of
Product in the Field in the Territory, the Parties shall negotiate in good faith
and enter into a pharmacovigilance agreement regarding Product, which shall set
forth standard operating procedures governing the collection, investigation,
reporting, and exchange of information concerning adverse drug
reactions/experiences sufficient to permit each Party to comply with its
regulatory and other legal obligations within the applicable timeframes.  Such
agreement’s terms and conditions shall be no less stringent than U.S. and ICH
guidelines, such that each Party shall be able to comply with all regulatory and
legal requirements regarding the management of safety data by providing for the
exchange of relevant information in appropriate format within applicable
timeframes.  Subject to the foregoing, each Party shall be responsible for
monitoring all clinical experiences with respect to Product in the course of its
own Product development activities and filing all required reports with respect
thereto in its respective territory (i.e., with respect to Apollo, in the
Territory, and with respect to Tocagen, outside of the Territory).  

(c)Adverse Event Reporting.  As between the Parties: (i) Apollo shall be
responsible for the timely reporting of all adverse drug reactions/experiences,
Product quality, Product complaints and safety data relating to Product to the
appropriate Regulatory Authorities in the Territory; and (ii) Tocagen shall be
responsible for reporting all adverse drug reactions/experiences, product
quality complaints and product safety data relating to Product to the
appropriate Regulatory Authorities outside of the Territory; in each case (i)
and (ii) in accordance with Applicable Law of the relevant countries and
Regulatory Authorities.  Each Party shall use Commercially Reasonable Efforts to
ensure that its Affiliates, licensees and sublicensees comply with such
reporting obligations.  Apollo shall promptly consult with Tocagen and/or
Tocagen Designee(s) regarding all drug-related serious adverse event reports
originating in the Territory and reasonably consider any input from Tocagen
and/or Tocagen Designee(s) prior to finalizing serious adverse event reports for
such events and/or making any submission to a Regulatory Authority regarding
such events, to the extent possible.  

Article 6
COMMERCIALIZATION

6.1Global Marketing Strategy.  Tocagen shall be solely responsible for
establishing the global sales and marketing strategy for Product worldwide (such
strategy, the “Global Marketing Strategy”), in its sole and absolute discretion.

6.2Apollo Commercialization.  As between the Parties, subject to Article IV and
this Article VI, Apollo shall control and be solely responsible, at its expense,
for commercialization, distribution, marketing and promotion of Product in the
Field in the Territory.  At least […***…] ([…***…]) months prior to the
anticipated commercial launch of Product in the Field in the Territory, Apollo
shall prepare and deliver to Tocagen a preliminary draft commercialization plan
for Product in the Field in the Territory, outlining its current thinking
regarding typical commercialization matters, including the proposed pricing and
reimbursement approval strategy and the proposed sales and marketing strategy
for Product in the Field in the Territory (the




- 34 -

--------------------------------------------------------------------------------

 

“Commercialization Plan Outline”).  The JDC shall promptly meet to review and
discuss the Commercialization Plan Outline, and Apollo shall develop a
commercialization plan that incorporates the JDC’s comments to the
Commercialization Plan Outline (the “Commercialization Plan”), for review and
approval by the JDC.  Thereafter, at reasonable intervals to be agreed by the
JDC (but at least annually), Apollo shall prepare and provide to Tocagen a
high-level outline of Apollo’s then-current commercialization plan for Product
in the Field in the Territory, which outline shall be reviewed and discussed by
the JDC.  References to the Commercialization Plan in this Agreement shall be
construed to refer to such Commercialization Plan, as then in effect (including
all updates and amendments thereto).  

6.3Diligence.  From and after receipt of Regulatory Approval for Product in the
Territory, Apollo shall use Commercially Reasonable Efforts to market, promote
and commercialize Product in the Field in the Territory.  Without limiting the
generality of the foregoing, Apollo shall: (a) perform the activities set forth
in the Commercialization Plan; and (b) use Commercially Reasonable Efforts to
perform the Commercialization Plan substantially within the timelines set forth
therein.  

6.4Trademarks.  

(a)Product Trademark.  Tocagen shall have the sole right to select the
Product-specific trademark for use in connection with the marketing and sale of
Product in the Territory (the “Product Trademark”), which may, but need not, be
the same as the Product-specific trademark used in connection with the marketing
and sale of Product outside of the Territory.  Tocagen shall consider in good
faith Apollo’s suggestions regarding the selection of the Product Trademark but
shall retain ultimate discretion as to such selection.  Subject to the terms and
conditions of this Agreement, Tocagen hereby grants to Apollo […***…] an
exclusive, royalty-free license, with the right to sublicense solely in
conjunction with the grant of a permitted Sublicense under Section 3.2, to use
the Product Trademark for the commercialization of Product for the Field in the
Territory in accordance with this Agreement.  During the Term, Tocagen shall not
use (or license to an Affiliate or Third Party) the Product Trademark in
connection with any product other than Product.  Apollo shall be responsible for
the failure by its Affiliates and Sublicensees to comply with this Section 6.4,
including all relevant restrictions, limitations and obligations.  Apollo shall
obtain Tocagen’s approval prior to the first use of the Product Trademark in any
Product labeling, packaging or marketing materials, such approval not to be
unreasonably withheld, conditioned or delayed if the Product Trademark is used
in a manner that is consistent with Tocagen’s reasonable usage guidelines for
the Product-specific trademark used in connection with the marketing and sale of
Product outside of the Territory.  Tocagen shall own and retain all right, title
and interest in and to the Product Trademark, and all goodwill associated with
or attached to the Product Trademark arising out of the use thereof by Apollo,
its Affiliates and Sublicensees shall vest in and inure to the benefit of
Tocagen.  

(b)Chinese Character Trademark.  Apollo shall have the sole right (but not the
obligation), at its option and expense, to select and register a Chinese
character trademark or




- 35 -

--------------------------------------------------------------------------------

 

tradename for use in connection with commercialization of Product for the Field
in the Territory (such trademark or tradename including all goodwill associated
therewith, the “Chinese Character Trademark”).  Apollo shall consider in good
faith Tocagen’s suggestions regarding the selection of the Chinese Character
Trademark but shall retain ultimate discretion as to such
selection.  Notwithstanding the foregoing, Apollo shall not select as the
Chinese Character Trademark any trademark that incorporates, or is confusingly
similar to, any corporate trade name, registered trademark or logo of either of
the Parties or any of their respective Affiliates.  

(c)Prosecution.  As between the Parties, (i) Tocagen shall control the
prosecution of and use Commercially Reasonable Efforts to maintain the Product
Trademark at its expense, and (ii) Apollo shall control the prosecution of the
Chinese Character Trademark (if any) at its expense.

(d)Enforcement.  Each Party shall promptly notify the other Party in writing
upon becoming aware of any infringement of the Product Trademark in the
Territory, in which event the Parties shall promptly confer in good faith and
determine how to proceed with any enforcement activity.  As between the Parties,
Apollo shall control the enforcement of the Chinese Character Trademark (if any)
in the Territory at its expense.  For the avoidance of doubt, Tocagen shall
control the enforcement of the Product Trademark outside the Territory at its
expense.

(e)Tocagen Corporate Marks.  Except to the extent prohibited by Applicable Law
in the Territory, or otherwise directed by Tocagen in writing, all packaging,
labeling, advertising and promotional material used by Apollo, its Affiliates
and Sublicensees in connection with Product, shall feature Tocagen’s corporate
trade name and logo (“Tocagen Corporate Marks”).  Subject to the terms and
conditions of this Agreement, Tocagen hereby grants to Apollo […***…] a
non‑exclusive, royalty‑free license, with the right to sublicense to an
Affiliate or Sublicensee, to use the Tocagen Corporate Marks solely in
connection with the use, sale, importation, distribution and marketing of
Product in the Field in the Territory, including the use of the Tocagen
Corporate Marks on Product packaging, labeling, advertising and promotional
material.  Tocagen or an Affiliate of Tocagen shall retain the ownership of the
entire right, title and interest in and to the Tocagen Corporate Marks.  All
goodwill associated with or attached to the Tocagen Corporate Marks arising out
of the use thereof by Apollo, its Affiliates and Sublicensees shall inure to the
benefit of Tocagen.  Apollo agrees not to contest, oppose or challenge Tocagen’s
ownership of the Tocagen Corporate Marks.  Apollo agrees not to knowingly do or
suffer to be done, at any time, any act or thing that will in any way impair
Tocagen’s ownership of or rights in and to the Tocagen Corporate Marks or any
registration thereof or that may depreciate the value of the Tocagen Corporate
Marks or the reputation of Tocagen.  Apollo agrees that in using Tocagen
Corporate Marks upon any Product packaging, labeling, advertising or promotional
materials, it shall not represent in any way that it has any right or title to
the ownership of the Tocagen Corporate Marks or the registration
thereof.  Apollo shall obtain the prior written approval of Tocagen of the form
and manner in which the Tocagen Corporate Marks will be used upon, in connection
with, or in




- 36 -

--------------------------------------------------------------------------------

 

relation to, Product, or any packaging, labels, containers, advertisements and
other materials related thereto.  Wherever any Tocagen Corporate Mark is used,
e.g., on any package, label or advertisement, the first or most prominent use
shall always be accompanied by a legend acceptable to Tocagen indicating that
Product utilizes the proprietary technology of Tocagen and that the Tocagen
Corporate Marks are owned by Tocagen.  Apollo shall, at Tocagen’s request and
expense, assist Tocagen in any action reasonably necessary or desirable to
protect the Tocagen Corporate Marks used or proposed to be used
hereunder.  Apollo shall as soon as practicable notify Tocagen of any apparent
infringement by a Third Party of any of the Tocagen Corporate Marks.  Apollo
agrees to cooperate with Tocagen to enable Tocagen to control the nature and
quality of the use of the Tocagen Corporate Marks such that Tocagen may verify
that the use of the Tocagen Corporate Marks is consistent with the Tocagen’s
quality standards and Product specifications.  

Article 7
MANUFACTURING AND SUPPLY

7.1Supply and Purchase Obligation.  Subject to the terms and conditions of this
Agreement, and except as expressly set forth in Sections 7.2 and 7.3, Tocagen
shall sell and supply to Apollo, and Apollo shall purchase exclusively from
Tocagen: (a) all of Apollo’s, its Affiliates’ and its and their Sublicensees’
requirements of Product and Product Components for clinical trials and other
development and registration activities in the Field in the Territory, as
described in additional detail in Section 7.2; and (b) all of Apollo’s, its
Affiliates’ and its and their Sublicensees’ requirements of Product and Product
Components for commercial distribution in the Field in the Territory, as
described in additional detail in Section 7.2.  Apollo acknowledges that
packaging and labeling requirements in the Territory may make it impracticable
(e.g., unduly burdensome or costly) for Tocagen to supply one or both Product
Components to Apollo in final packaged form, in which event it may be more
efficient for Tocagen to supply one or both Product Components to Apollo in bulk
form or as unmarked “brite stock” and for Apollo to perform, or have a Third
Party in the Territory perform, all subsequent packaging and labeling of such
Product Component(s).  Accordingly, the form in which Tocagen will supply
Product Component(s) (i.e., bulk form, unmarked “brite stock,” or final packaged
and labeled form) to Apollo shall be discussed in good faith by the Parties,
provided that Tocagen shall have the ultimate discretion as to the form of such
supply.

7.2Supply Arrangements.

(a)Clinical Supply.  Subject to Section 7.3, Tocagen shall manufacture, or have
manufactured, and supply, or have supplied, to Apollo, Product or Product
Components for use in clinical trials and other development and registration
activities in the Field in the Territory, in accordance with a clinical supply
plan to be developed and unanimously approved by the JDC, without resort to
either Party’s Senior Executive’s final decision-making authority or final veto
authority, as applicable (the “Clinical Supply Plan”).  The Clinical Supply Plan
will reflect the principles and terms set forth in: the second sentence of the
first paragraph of Section 7.2(c);

- 37 -

--------------------------------------------------------------------------------

 

Sections 7.2(c)(i), 7.2(c)(ii), 7.2(c)(iii), 7.2(c)(vi) and 7.2(c)(viii); the
final paragraph of Section 7.2(c); and Section 7.2(d); in each case, mutatis
mutandis.

(b)Negotiation of Commercial Supply Agreement.  No later than […***…]
([…***…]) months prior to the anticipated commercial launch of Product in the
Field in the Territory, the Parties shall negotiate in good faith and enter into
a separate written commercial supply agreement, pursuant to which, subject to
Sections 7.2(c), 7.2(d) and 7.3, Tocagen will manufacture, or have manufactured,
and supply, or have supplied, to Apollo, Product or Product Components for
commercial distribution in the Field in the Territory (the “Commercial Supply
Agreement”).  

(c)Commercial Supply Terms.  The Commercial Supply Agreement shall be negotiated
in good faith by the Parties and shall be on commercially reasonable terms
consistent with the terms of this Agreement.  In any event, the provisions of
the Commercial Supply Agreement with respect to any Product Component shall be
consistent with, and shall be designed to permit Tocagen to comply with its
obligations under, Tocagen’s corresponding supply agreement(s) with its Third
Party CMO(s) of such Product Component (“Tocagen CMO(s)”), and shall not impose
on Tocagen obligations with respect to Product Component manufactured by any
Tocagen CMO that are in excess of such Tocagen’s CMO’s obligations to Tocagen
with respect to such Product Component.  Subject to, but without limiting the
generality of, the foregoing, the Commercial Supply Agreement shall:

(i)obligate Apollo to order, purchase and pay for Product or Product Component
in whole numbers of lots or batches;  

(ii)specify the lead time required for manufacture and supply of each batch or
lot of Product (on a Product Component basis);

(iii)require Tocagen to maintain, or require Tocagen CMO(s) to maintain, an
appropriate manufacturing site for Product or Product Component;

(iv)provide for Tocagen to establish an alternative source of Product or Product
Component to maintain continuity of supply in the event of Tocagen’s material
and/or persistent inability to supply Product or Product Component in accordance
with Apollo’s forecasts and purchase orders submitted in accordance with the
provisions of the Commercial Supply Agreement;

(v)address such other matters as are customary for commercial supply agreements
with respect to pharmaceutical products, such as forecasting requirements
(including rolling forecasts with binding and non‑binding portions), firm
orders, procedures for order submission, delivery, acceptance and rejection,
quality matters, regulatory matters, and, subject to the final paragraph of this
Section 7.2(c), warranty;




- 38 -

--------------------------------------------------------------------------------

 

(vi)prohibit Apollo from refilling or rebottling Product or Product Component
supplied by Tocagen into smaller or larger units;

(vii)provide for the Parties to enter into an appropriate quality agreement for
Product or Product Component in compliance with cGMP and Applicable Law; and

(viii)provide that Tocagen is not responsible for documentation associated with,
or the costs of, export or customs clearance.

In addition, the Commercial Supply Agreement shall not obligate Tocagen to
provide any representations or warranties, or remedies for non‑conforming
Product Component, with respect to Product Component manufactured by any Tocagen
CMO beyond those representations, warranties and remedies provided by such
Tocagen CMO to Tocagen for such Product Component, and Tocagen shall be entitled
to all disclaimers of warranties, limitations of liability and other limitations
on liability to which such Tocagen CMO is entitled with regard to supply of such
Product Component, provided that all such representations, warranties and
remedies provided by such Tocagen CMO are either enforceable by Apollo or
enforced by Tocagen for the benefit of Apollo.  Tocagen shall have no obligation
to amend or renegotiate any manufacturing and supply agreement with any Tocagen
CMO for a Product Component existing at the Execution Date or at the time of
negotiation of the Commercial Supply Agreement, except to the extent necessary
to obligate such Tocagen CMO to manufacture such Product Component for use in
the Territory in accordance with cGMP (as defined in this Agreement), nor shall
Tocagen have any obligation to negotiate any new agreement with any Tocagen CMO
for a Product Component.  

(d)Transfer Price.  The transfer price for Product or any Product Component
supplied by or on behalf of Tocagen shall be equal to […***…] percent ([…***…]%)
of Tocagen’s Cost of Goods (the “Supply Price”).  The costs of freight, shipping
and insurance costs for Product or Product Component delivered to Apollo (or any
of its Affiliates or Sublicensees) are not included in the Supply Price, and
Apollo shall directly pay for all such costs.

7.3Manufacturing by Apollo.

(a)General.  Subject to the terms and conditions of this Agreement, including
this Section 7.3, Apollo shall have the […***…] right to manufacture Toca FC,
including the active pharmaceutical ingredient thereof (“API”), in the Territory
solely for use in the Field in the Territory in accordance with this Agreement.

(b)Manufacturing of Toca FC.  Within thirty (30) days following the Effective
Date, Tocagen shall provide to Apollo true and complete copies of any
documentation or records in the possession of Tocagen describing the
manufacturing processes employed by or on behalf of Tocagen to manufacture
Toca FC and API (the “Manufacturing Processes”),





- 39 -

--------------------------------------------------------------------------------

 

including master batch records, and other Tocagen Know-How in the possession of
Tocagen (including Regulatory Filings and DMFs, except as expressly provided
below) necessary to replicate the Manufacturing Processes as practiced by or on
behalf of Tocagen (collectively, “Manufacturing Technology Documentation”),
provided that, in the case of Regulatory Filings and DMFs within such Tocagen
Know-How, Tocagen shall grant Apollo and/or its CMO(s) Rights of Reference to
such Regulatory Filings and DMFs solely for the purpose of making or having made
Toca FC solely for use and distribution as incorporated in Product in the Field
in the Territory.  Apollo shall reimburse Tocagen for the out-of-pocket costs
incurred by Tocagen in providing copies of such Manufacturing Technology
Documentation or access to such Regulatory Filings and DMFs.  All copies of such
Manufacturing Technology Documentation provided by Tocagen shall be provided in
the same form and format as the originals, and Apollo shall be solely
responsible for translation of such Manufacturing Technology Documentation from
the original language into the Chinese language.  All Manufacturing Technology
Documentation (including all copies thereof) shall constitute the Confidential
Information of Tocagen.

(c)[…***…].

7.4Supply of Key Components, Starting Materials and Intermediates.  Effective as
of the Effective Date, Tocagen shall, and it hereby does, grant to Apollo the
right, and shall use Commercially Reasonable Efforts to assist Apollo, to
procure and purchase any key components, starting materials and/or intermediates
used by or on behalf of Tocagen in connection with the manufacture of Toca FC or
API (collectively, “Raw Materials”), and subject to Section 7.3, from any
qualified vendor from whom Tocagen is then directly procuring and purchasing
such Raw Materials; provided, however, that Apollo acknowledges that if the
Tocagen CMO(s) for Toca FC or API are responsible for procuring and purchasing
any such Raw Material directly from qualified vendors for use in the manufacture
of Toca FC or API, and Tocagen itself has no right to procure and purchase such
Raw Material directly from such vendor, then Apollo shall be solely responsible
for negotiating with such vendor(s), the Tocagen CMO(s) and/or Apollo’s CMO(s)
for the supply of such Raw Material.  .

7.5Third Party Manufacturing.  Apollo may exercise any of its manufacturing
rights with respect to Toca FC or API through one or more CMOs, subject to
Section 13.5.  Apollo will use Commercially Reasonable Efforts to secure for
Tocagen the right for Tocagen to participate in any and all audits and
inspections performed by Apollo with respect to a CMO, and otherwise



- 40 -

--------------------------------------------------------------------------------

 

agrees to keep Tocagen reasonably informed of any and all audits or inspections
of such CMO performed by Apollo or any Regulatory Authority.

7.6Supply of Product by Apollo.  In the event that Apollo (or its CMO(s))
manufactures Toca FC or API under this Agreement, upon Tocagen’s request, the
Parties shall negotiate in good faith a definitive agreement for the supply of
Toca FC or API by Apollo (or its CMO(s)) to Tocagen on commercially reasonable
terms, provided that neither Party shall be obligated to enter into any such
agreement.  The transfer price for Toca FC or API supplied under any such
agreement shall be […***…].

Article 8
CERTAIN COVENANTS

8.1General Communications.  Each Party shall keep the other Party reasonably
informed as to its progress and activities relating to the development,
commercialization, marketing and promotion of Product in the U.S. (in the case
of Tocagen) and in the Territory (in the case of Apollo), including with respect
to regulatory matters and meetings with Regulatory Authorities, by way of
updates to the JDC at its meetings and as otherwise specified in this Agreement
or reasonably requested by the other Party.

8.2Phase 3 Clinical Trial.  Following the Effective Date, Apollo and Tocagen
shall evaluate and discuss in good faith the possible inclusion of one or more
sites within the Territory for Tocagen’s global multicenter Phase 3 Clinical
Trial of Product, provided that Tocagen shall have no obligation to include any
such site in such trial.  If Tocagen, in its sole discretion, is willing to
include one or more sites within the Territory in the trial, the inclusion of
such site(s) shall be subject to Tocagen’s and Apollo’s joint assessment and
selection of such sites based upon Tocagen’s then-existing selection and
inclusion criteria, and the Parties shall take into consideration any feedback
from the FDA, CFDA and other Regulatory Authorities relating to such selection
and inclusion criteria.  The terms of any such inclusion of sites within the
Territory would be negotiated in good faith by the Parties.




- 41 -

--------------------------------------------------------------------------------

 

Article 9
PAYMENTS

9.1Upfront Payment.  In partial consideration of the rights and licenses granted
by Tocagen to Apollo under this Agreement, Apollo shall pay to Tocagen, in
accordance with Section 10.1, an upfront payment in the amount of Sixteen
Million Dollars ($16,000,000) (the “Upfront Payment”), payable as follows:

(a)One million Dollars ($1,000,000) (the “Initial Installment”) no later than
the Initial Installment Deadline; and

(b)One million Dollars ($1,000,000) (the “Final Installment”) no later than the
Upfront Payment Deadline.  

The Upfront Payment shall not be refundable under any circumstances and shall
not be creditable against any future milestone payments, royalties or other
payments by Apollo to Tocagen under this Agreement.  If: (i) Apollo has not made
payment in full to Tocagen of the Initial Installment in accordance with
Section 10.1 prior to the Initial Installment Deadline, then, at or after
12:00 a.m., Pacific Time, on the day that is eleven (11) calendar days after the
Execution Date, Tocagen shall have the right to terminate this Agreement with
immediate effect upon written notice to Apollo and ApolloBio; or (ii) Apollo
makes payment in full to Tocagen of the Initial Installment prior to the Initial
Installment Deadline but Apollo has not made payment in full to Tocagen of the
Upfront Payment in accordance with Section 10.1 prior to the Upfront Payment
Deadline, then, at or after 12:00 a.m., Pacific Time, on the day that is
ninety-one (91) calendar days after the Execution Date, Tocagen shall have the
right to terminate this Agreement with immediate effect upon written notice to
Apollo and ApolloBio.

9.2Milestone Payments.  

(a)Development Milestones.  In further consideration of the rights and licenses
granted by Tocagen to Apollo under this Agreement, within thirty (30) days
following the first achievement of each of the development milestone events set
forth in the table below (each, a “Development Milestone Event”), Apollo shall
provide Tocagen with written notice of such achievement and shall pay to Tocagen
the corresponding non‑refundable, non‑creditable milestone payment set forth in
such table (each, a “Development Milestone Payment”), except as otherwise
specified in the final paragraph of this Section 9.2(a) with respect to
Development Milestone Event No. 1, Development Milestone Event No. 3 and
Development Milestone Event No. 6:



- 42 -

--------------------------------------------------------------------------------

 


Development Milestone Event

Development Milestone Payment

1.  Completion of enrolment of […***…] patients in Tocagen’s Toca 5 clinical
trial (NCT02414165

[…***…] Dollars ($[…***…])

2.  […***…]

[…***…] Dollars ($[…***…])

3.  […***…]

[…***…] Dollars ($[…***…])

4.  […***…]

[…***…] Dollars ($[…***…])

5.  […***…]

[…***…] Dollars ($[…***…])

6.  […***…]

[…***…] Dollars ($[…***…])

 

 

*

For purposes of this Section 9.2(a), if […***…].

Notwithstanding the first paragraph of this Section 9.2(a), Tocagen shall
provide Apollo with written notice of the first achievement of each of
Development Milestone Event No. 1 and Development Milestone Event No. 3, and
Apollo shall pay Development Milestone Payment No. 1 and Development Milestone
Payment No. 3, respectively, to Tocagen within thirty (30) days after receipt of
such notice.  For clarity: (i) […***…]; and (ii) […***…]




- 43 -

--------------------------------------------------------------------------------

 

[…***…].  

(b)Commercial Milestones.  In further consideration of the rights and licenses
granted by Tocagen to Apollo under this Agreement, within forty-five (45) days
following the end of the first calendar year in which each of the commercial
milestone events set forth in the table below (each, a “Commercial Milestone
Event”) is first achieved, Apollo shall provide Tocagen with written notice of
such achievement and shall pay to Tocagen the corresponding one-time,
non‑refundable, non‑creditable milestone payment set forth in such table (each a
“Commercial Milestone Payment”):

 

Commercial Milestone Event

Commercial Milestone Payment

1.  First calendar year in which aggregate annual Net Sales of all Products in
the Territory exceed […***…] Dollars ($[…***…])

[…***…] Dollars ($[…***…])

2.  First calendar year in which aggregate annual Net Sales of all Products in
the Territory exceed […***…] Dollars ($[…***…])

[…***…] Dollars ($[…***…])

3.  First calendar year in which aggregate annual Net Sales of all Products in
the Territory exceed […***…] Dollars ($[…***…])

[…***…] Dollars ($[…***…])

For clarity, it is understood that each Commercialization Milestone Payment
shall be payable only once upon the first occurrence of the applicable
Commercialization Milestone Event.  If more than one Commercial Milestone Event
is achieved in any given calendar year, then the corresponding Commercial
Milestone Payment for each such Commercial Milestone Event achieved in such
calendar year shall be due and owing with respect to such calendar year.

9.3Royalty Payments to Tocagen.

(a)Royalties.  In further consideration of the rights and licenses granted to
Apollo under this Agreement, Apollo shall pay to Tocagen royalties on increments
of aggregate annual Net Sales of all Products in the Territory in each calendar
year at the applicable rate(s) set forth below:  



- 44 -

--------------------------------------------------------------------------------

 


Increments of Aggregate Annual Net Sales of Products in the Territory

Royalty Rate

That portion of aggregate annual Net Sales of all Products in the Territory that
is less than […***…] Dollars ($[…***…])

[…***…] Percent ([…***…]%)

That portion of aggregate annual Net Sales of all Products in the Territory that
is equal to or greater than […***…] Dollars ($[…***…]) and less than […***…]
Dollars ($[…***…])

[…***…] Percent ([…***…]%)

That portion of aggregate annual Net Sales of all Products in the Territory that
is equal to or greater than […***…] Dollars ($[…***…]) and less than […***…]
Dollars ($[…***…])

[…***…] Percent ([…***…]%)

That portion of aggregate annual Net Sales of all Products in the Territory that
is equal to or greater than […***…] Dollars ($[…***…])

[…***…] Percent ([…***…]%)

For example, subject to the other provisions of this Section 9.3, in the event
that aggregate annual Net Sales of all Products in the Territory in a calendar
year are $500,000,000, then […***…].  

(b)Royalty Term.  Royalties under Section 9.3(a) shall be payable on a
Product-by-Product and Region-by-Region basis from the Effective Date until the
latest of: (i) ten (10) years from First Commercial Sale of a Product in a
Region; (ii) expiration of all Regulatory Exclusivity for such Product in such
Region; and (iii) expiration of the last-to-expire Valid Claim of the Tocagen
Patents and Joint Patents Covering the manufacture, use, sale, offer for sale or
import of such Product in such Region (the “Royalty Term”); provided, however,
that: (A) during any portion of the Royalty Term for a Product in a Region when
no Valid Claim of the Tocagen Patents or Joint Patents Covers the manufacture,
use, sale, offer for sale or import of such Product in such Region, but there is
Regulatory Exclusivity for such Product in such Region, the royalties payable
under Section 9.3(a) with respect to Net Sales of such Product in such Region
shall be […***…]; and (B) during any portion of the Royalty Term for a Product
in a Region when (1) no Valid Claim of the Tocagen Patents or Joint Patents
Covers the manufacture, use, sale, offer for sale or import of such Product in
such Region, and (2) there is no Regulatory Exclusivity for such Product in such
Region, the royalties payable under Section 9.3(a) with respect to Net Sales of
such Product in such Region shall be […***…].  On a Product-by-Product and
Region-by-Region basis, upon


- 45 -

--------------------------------------------------------------------------------

 

expiration of the Royalty Term for a Product in a Region, Apollo’s License with
respect to such Product in such Region shall become non‑exclusive, royalty‑free,
fully-paid, irrevocable and perpetual.

(c)Generic Competition.  On a Product-by-Product and Region-by-Region basis, if,
during any portion of Royalty Term for a Product in a Region (x) the expiration
of all Regulatory Exclusivity for such Product in such Region and (y) expiration
of the last-to-expire Valid Claim of the Tocagen Patents and Joint Patents
Covering the manufacture, use, sale, offer for sale or import of such Product in
such Region that Apollo has the right to enforce, one or more Generic Versions
of such Product account for […***…] ([…***…]%) or more of aggregate unit sales
of such Product and such Generic Version(s) in such Region in a calendar
quarter, as determined by reference to applicable sales data obtained from a
reputable independent source (e.g., IQVIA), then for the remainder of the
Royalty Term for such Product in such Region, Apollo’s royalty payment
obligations with respect to Net Sales of such Product in such Region shall be
[…***…].

(d)Royalty Stacking.  In the event that Apollo or its Affiliate or Sublicensee
(as applicable) is required to obtain one or more licenses under issued and
unexpired patents of Third Parties (excluding Sublicensees) that are necessary
for the manufacture, use, sale, offer for sale or import of a Product in a
Region (“Third Party Licenses”), […***…] percent ([…***…]%) of the royalties
actually paid by Apollo or such Affiliate or Sublicensee (as applicable) under
such Third Party Licenses with respect to sales of such Product in such Region
for a calendar quarter will be creditable against the royalties payable by
Apollo to Tocagen with respect to Net Sales of such Product in such Region for
such calendar quarter; provided, however, that in no event will the royalties
owed by Apollo to Tocagen hereunder with respect to Net Sales of such Product in
such Region for such calendar quarter be reduced by more than […***…] percent
([…***…]%) as a result of any and all such credits in the aggregate, but any
portion of the royalties paid under Third Party Licenses with respect to sales
of such Product in such Region that Apollo would have been entitled to credit
against royalties payable to Tocagen in the absence of the foregoing limitation
on aggregate credits in any calendar quarter shall be carried over and applied
against royalties payable to Tocagen in respect of such Product in such Region
in subsequent calendar quarters until the full deduction is taken; and provided,
further, that Apollo will not be entitled to credit any portion of royalties
that are paid or payable by Apollo or its Affiliate or Sublicensee to any Third
Party with respect to sales of a Combination Product in a Region solely by
reason of the inclusion in such Combination Product of any Other Active.

(e)Royalty Floor.  In no event shall the effective royalty rate applicable to
Net Sales of Products in the Territory be reduced by more than an aggregate of
[…***…] percent ([…***…]%) in any calendar quarter as a result of any and all
reductions and credits pursuant to Section 9.3(b), Section 9.3(c) and
Section 9.3(d) in the aggregate; provided that any portion of the royalties with
respect to Net Sales of Products that Apollo would have been entitled to credit
against royalties payable to Tocagen in the absence of the foregoing limitation
on aggregate credits in any calendar quarter shall be carried over and applied
against royalties payable to




- 46 -

--------------------------------------------------------------------------------

 

Tocagen in respect of Net Sales of Products in the Territory in subsequent
calendar quarters until the full deduction is taken.

(f)Payments/Reports.  All royalties under this Section 9.3 shall be calculated
and reported for each calendar quarter and shall be paid within forty-five
(45) days of the end of the calendar quarter.  Each payment of royalties shall
be accompanied or preceded by a report specifying, on a Product-by-Product and
Region-by-Region basis: (i) gross invoiced amounts for sales of Products by
Apollo, its Affiliates and Sublicensees; (ii) amounts deducted by category from
gross invoiced amounts to calculate Net Sales; (iii) Net Sales; (iv) the details
of any Net Sales adjustments for any Combination Product; (v) any applicable
adjustments made pursuant to Section 9.3(b) or Section 9.3(c); (vi) details of
any royalty credits taken pursuant to Section 9.3(d) on a Third Party
License-by-Third Party License basis; (vii) the royalties payable; and
(viii) the exchange rates used.  

9.4Source of Payments; Conversion Approval.  With respect to any payment
provided for in this Agreement (other than the Upfront Payment), either:

(a)to the extent that, at the time such payment becomes due, Apollo […***…]; or

(b)except as provided in the preceding subparagraph (a), Apollo shall […***…].  

Apollo shall be solely responsible for ensuring that it has sufficient funds,
and has obtained all required approvals of Apollo’s board or shareholders, to
make all anticipated payments hereunder before they become due, and Apollo shall
not be excused from making any such payment when due by reason of the need to
raise capital or the need to obtain any required approval of Apollo’s board or
shareholders.  Apollo shall take all commercially reasonable steps and use all
commercially reasonable efforts and good faith to make all payments hereunder to
Tocagen when due.  Subject to Apollo’s compliance with its obligations under
Sections 2.2, 9.1, 10.1 and 10.4 and the foregoing provisions of this
Section 9.4, and to Tocagen’s rights under Sections 2.2, 9.1 and 10.2, Tocagen
agrees […***…].




- 47 -

--------------------------------------------------------------------------------

 

Article 10
PAYMENTS; BOOKS AND RECORDS

10.1Payment Method.  All payments under this Agreement shall be made by bank
wire transfer in immediately available funds to a bank and account designated by
Tocagen.  

10.2Late Payments.  Any payments or portions thereof due under this Agreement
that are not paid by the date such payments are due under this Agreement shall
accrue interest at (a) a rate per annum that is […***…] ([…***…]) basis points
above the then-current prime rate quoted by Citibank N.A. in New York City, New
York, USA, or (b) if lower, the maximum annual interest rate permitted by
Applicable Law; in each case ((a) and (b)), for the period from the due date for
payment until the date of actual payment, compounded annually and computed on
the basis of a three hundred sixty-five (365) day year.  This Section 10.2 shall
in no way limit any other remedies available to the Parties.  The payment of
such interest shall not limit Tocagen from exercising any other rights it may
have as a consequence of the lateness of any payment.  

10.3Currency Conversion.  All amounts specified in this Agreement are in U.S.
Dollars ($), and all payments by Apollo to Tocagen under this Agreement shall be
paid in U.S. Dollars ($).  If any currency conversion shall be required in
connection with the calculation of amounts payable hereunder, such conversion
shall be made using the average of the buying and selling rates on the last five
(5) Business Days of the calendar quarter to which the amount applies as
published by The Wall Street Journal, Internet Edition at www.wsj.com.

10.4Taxes.

(a)Each Party will be responsible for all taxes, fees, duties, levies or similar
amounts imposed on its income, assets, capital, employment, personnel, and right
or license to do business.

(b)Subject to the remainder of this Section 10.4, any tax paid or required to be
withheld by Apollo for the benefit of Tocagen on account of any royalties or
other payments payable to Tocagen under this Agreement shall be deducted from
the amount of royalties or other payments otherwise due.  Apollo shall secure
and send to Tocagen proof of any such taxes withheld and paid by Apollo for the
benefit of Tocagen, and shall, at Tocagen’s request, provide reasonable
assistance to Tocagen in recovering such taxes.

(c)From and after such time (if ever) as Apollo is […***…], Apollo shall
[…***…].




- 48 -

--------------------------------------------------------------------------------

 

(d)In any event, Apollo and Tocagen shall cooperate in good faith to minimize
any deduction or withholding of any taxes from payments made by Apollo or its
Affiliate (as applicable) to Tocagen hereunder.

(e)If Apollo is required by Applicable Laws to withhold or deduct any tax from
any other payment to Tocagen under this Agreement, and such withholding or
deduction obligation arises as a result of any action by Apollo after the
Effective Date, including assignment or sublicense, any change in Apollo’s tax
residency, any change in the entity that originates the payment, or any failure
on the part of Apollo to comply with Applicable Laws, including filing or record
retention requirements (each, an “Apollo Tax Action”), then the sum payable by
Apollo to Tocagen shall be increased to the extent necessary to ensure that
Tocagen receives a sum equal to the sum which Tocagen would have received had no
such Apollo Tax Action occurred.

10.5Records; Inspection.  

(a)Tocagen Territory-Specific Costs.  During the conduct of any
Territory-Specific Development Support Activity and for a period of […***…]
([…***…]) years thereafter, Tocagen shall keep complete and accurate records
pertaining to Tocagen Territory-Specific Costs for Territory-Specific
Development Support Activities in sufficient detail to permit Apollo to confirm
the calculation of Tocagen Territory-Specific Costs.  Apollo shall have the
right to cause an independent, certified public accountant reasonably acceptable
to Tocagen to audit such records to confirm Tocagen Territory-Specific Costs for
Territory-Specific Development Support Activities for a period covering not more
than the preceding […***…] ([…***…]) years.  Tocagen may require such accountant
to execute a reasonable confidentiality agreement with Tocagen prior to
commencing the audit.  Such audits may be conducted during normal business hours
upon reasonable prior written notice to Tocagen, but no more frequently than
once per year.  No accounting period of Tocagen shall be subject to audit more
than one time by Apollo.  The auditor will send a copy of the report (which
shall be in English) to Apollo at the same time it is sent to Tocagen.  The
report sent to both Parties will include the methodology and calculations used
to determine the results.  Prompt adjustments (including remittances of
underpayments or overpayments disclosed by such audit) shall be made by the
Parties to reflect the results of such audit.  Apollo shall bear the full cost
of such audit unless such audit discloses an overstatement by Tocagen of Tocagen
Territory-Specific Costs of the lesser of (i) […***…] percent ([…***…]%) or more
of the amount of Tocagen Territory-Specific Costs actually incurred for the
period audited, or (ii) $[…***…], in either of which cases Tocagen shall bear
the full cost of such audit.

(b)Net Sales, Royalties and Commercial Milestone Payments.  During the Term and
for a period of […***…] ([…***…]) years thereafter, Apollo shall keep, and shall
cause its Affiliates and Sublicensees to keep, full and accurate books and
records pertaining to the sale or other disposition of Products by Apollo, its
Affiliates and Sublicensees in sufficient detail to permit Tocagen to confirm
the accuracy of all payments due hereunder.  Tocagen shall have the right to
cause an independent, certified public accountant reasonably acceptable to
Apollo to audit such records to confirm Net Sales, royalties, Commercial
Milestone Payments and the


- 49 -

--------------------------------------------------------------------------------

 

timing of achievement of Commercial Milestone Events for a period covering not
more than the preceding […***…] ([…***…]) years.  Apollo may require such
accountant to execute a reasonable confidentiality agreement with Apollo prior
to commencing the audit.  Such audits may be conducted during normal business
hours upon reasonable prior written notice to Apollo, but no more frequently
than once per year.  No accounting period of Apollo shall be subject to audit
more than one time by Tocagen.  The auditor will send a copy of the report
(which shall be in English) to Tocagen at the same time it is sent to
Apollo.  The report sent to both Parties will include the methodology and
calculations used to determine the results.  Prompt adjustments (including
remittances of underpayments or overpayments disclosed by such audit) shall be
made by the Parties to reflect the results of such audit.  Tocagen shall bear
the full cost of such audit unless such audit discloses an underpayment by
Apollo of […***…] percent ([…***…]%) or more of the amount of payments due under
this Agreement for the period audited.  

Article 11
CONFIDENTIALITY

11.1Confidential Information.  Except as expressly provided in this Agreement,
each Party agrees that, during the Term and for […***…] ([…***…]) years
thereafter, such Party (the “Receiving Party”) shall keep confidential and shall
not publish or otherwise disclose and shall not use for any purpose, other than
as expressly provided for in this Agreement, any information furnished to it by
or on behalf of the other Party (the “Disclosing Party”) pursuant to this
Agreement or under the Prior CDA (collectively, “Confidential Information”),
whether before or after the Effective Date, and whether in written, electronic,
oral, visual, graphic or any other form.  The Receiving Party may use
Confidential Information only to the extent required to accomplish the purposes
of this Agreement.  The Receiving Party shall use at least the same standard of
care as it uses to protect proprietary or confidential information of its own,
but no less than reasonable care, to ensure that its, and its Affiliates’,
employees, agents, consultants and other representatives (“Representatives”) do
not publish or disclose or make any unauthorized use of the Confidential
Information.  The Receiving Party shall promptly notify the Disclosing Party
upon discovery of any unauthorized use or disclosure of the Confidential
Information by the Receiving Party, its Affiliates or their respective
Representatives.  Notwithstanding the foregoing, Confidential Information shall
not include information that the Receiving Party can prove by competent
evidence:

(a)was already known by the Receiving Party, other than under an obligation of
confidentiality, prior to the time of receiving such information from the
Disclosing Party, as evidenced by its pre‑existing written records;

(b)is, as of the Execution Date, or thereafter becomes, generally known or
available to the public, other than through any act or omission of the Receiving
Party in breach of this Agreement;




- 50 -

--------------------------------------------------------------------------------

 

(c)was subsequently lawfully disclosed to the Receiving Party on a
non‑confidential basis by a Third Party, as a matter of right (i.e., without
breaching any obligation such Third Party may have to the Disclosing Party); or

(d)is independently discovered or developed by the Receiving Party,
independently of the activities undertaken by the Receiving Party pursuant to
this Agreement and without the use of or reference to Confidential Information
furnished by the Disclosing Party, as evidenced by the Receiving Party’s
contemporaneously-maintained written records.

11.2Permitted Disclosures.  Notwithstanding the provisions of Section 11.1, the
Receiving Party may disclose Confidential Information of the Disclosing Party as
expressly permitted by this Agreement, or if and to the extent such disclosure
is reasonably necessary in the following instances:

(a)filing or prosecuting Patents as permitted by this Agreement;

(b)enforcing the Receiving Party’s rights under this Agreement or performing its
obligations under this Agreement;

(c)prosecuting or defending litigation as permitted by this Agreement;

(d)complying with applicable court orders, Applicable Law, or the listing rules
of any exchange on which the Receiving Party’s securities are traded;

(e)disclosure in Regulatory Filings that the Receiving Party has the right to
make under this Agreement;

(f)disclosure to the Receiving Party’s Affiliates, to actual or potential
licensees or sublicensees (including Sublicensees), and to the Receiving Party’s
Representatives who, in each case, have a need to know such information in order
for the Receiving Party to exercise its rights or fulfill its obligations under
this Agreement, provided, in each case, that any such Affiliate, actual or
potential licensee or sublicensee, or Representative agrees to be bound by terms
of confidentiality and non-use at least as stringent as those set forth in this
Article XI;

(g)in the case of Tocagen, disclosure to Siemens to the extent required to
comply with the Siemens Agreement; and

(h)disclosure to Third Parties in connection with due diligence or similar
investigations by such Third Parties, and disclosure to potential Third Party
investors in confidential financing documents, provided, in each case, that any
such Third Party agrees to be bound by reasonable obligations of confidentiality
and non-use.

Notwithstanding the foregoing, in the event the Receiving Party is required to
make a disclosure of the Disclosing Party’s Confidential Information pursuant to
Section 11.2(c) or

- 51 -

--------------------------------------------------------------------------------

 

Section 11.2(d), it shall, except where impracticable, (i) give reasonable
advance notice to the Disclosing Party of such required disclosure, (ii) use
efforts to secure confidential treatment of such information at least as
diligent as the Receiving Party would use to protect its own confidential
information, but in no event less than reasonable efforts, and (iii) cooperate
with any lawful efforts by the Disclosing Party, at the Disclosing Party’s
request and expense, to contest such disclosure, to obtain a protective order
for the Confidential Information required to be disclosed, or to secure other
confidential treatment of such Confidential Information.  Disclosure by the
Receiving Party of Confidential Information in accordance with any of the
foregoing provisions of this Section 11.2 shall not, in and of itself, cause the
information so disclosed to cease to be treated as Confidential Information
under this Agreement, except to the extent that, by virtue of disclosure by the
Receiving Party in full compliance with this Section 11.2, such information
becomes generally known or available.  In any event, the Receiving Party agrees
to take all reasonable action to avoid disclosure of Confidential Information
hereunder.

11.3Confidential Terms.  Except as otherwise provided in this Article XI, each
Party agrees not to disclose to any Third Party the terms of this Agreement
without the prior written consent of the other Party, except that each Party may
disclose the terms of this Agreement that are made public in accordance with
Section 11.6 or to the extent such disclosure is permitted under Section 11.2.

11.4Use of Names.  Except as expressly permitted by this Agreement, neither
Party shall mention or otherwise use the name, logo or trademark of the other
Party or any of its Affiliates in any publication, press release, marketing and
promotional material or other form of publicity in connection with this
Agreement or activities hereunder without the prior written approval of such
other Party.  The restrictions imposed by this Section 11.4 shall not prohibit
either Party from (a) making any disclosure identifying the other Party or its
Affiliates to the extent required in connection with the exercise of such
Party’s rights or the performance of such Party’s obligations under this
Agreement and (b) making any disclosure identifying the other Party or its
Affiliates that is required by Applicable Law or the rules of a stock exchange
on which the securities of such Party are listed.

11.5Publication of Product Information.  Each Party recognizes that the
publication by Apollo and its Affiliates and Sublicensees, such as by public
oral presentation, manuscript or abstract, of the results of their development
activities, including clinical trials, with respect to Product may be beneficial
to both Parties provided such publications are subject to reasonable controls to
protect Confidential Information of Tocagen.  Accordingly, Tocagen shall have
the right to review and comment on any material proposed for public oral
presentation or publication by Apollo that includes Data or results of Apollo’s,
its Affiliates’ and Sublicensees’ development activities and/or includes
Confidential Information of Tocagen.  Before any such material is submitted for
publication, Apollo shall deliver a complete copy to Tocagen at least […***…]
([…***…]) days prior to submitting the material to a publisher or initiating any
other disclosure.  Tocagen shall review any such material and give its comments
to Apollo within […***…] ([…***…]) days of the delivery of such material to
Tocagen.  With respect to public oral presentation materials




- 52 -

--------------------------------------------------------------------------------

 

and abstracts, Tocagen shall make reasonable efforts to expedite review of such
materials and abstracts, and shall return such items as soon as practicable to
Apollo with appropriate comments, if any, but in no event later than […***…]
([…***…]) days from the date of delivery to Tocagen.  Apollo shall comply with
Tocagen’s request to delete references to Tocagen’s Confidential Information in
any such material.  In addition, if any such publication contains patentable
subject matter, then at Tocagen’s request, Apollo shall either delete the
patentable subject matter from such publication or delay any submission for
publication or other public disclosure for a period of up to an additional
[…***…] ([…***…]) days so that appropriate patent applications may be prepared
and filed.

11.6Public Announcements.

(a)The Parties have agreed upon the content of a joint press release which shall
be issued substantially in the form attached hereto as Exhibit 11.6(a), and the
release of which the Parties will coordinate in order to accomplish the same
promptly upon execution and delivery of this Agreement.  Except to the extent
already disclosed in a press release or other public communication issued in
accordance with this Agreement, no public announcement concerning this
Agreement, its subject matter or the transactions described herein shall be
made, either directly or indirectly, by either Party or its Affiliates, except
as may be required by Applicable Law (including disclosure requirements of the
U.S. Securities and Exchange Commission (“SEC”)), judicial order, or stock
exchange or quotation system rule without first obtaining the approval of the
other Party and agreement upon the nature, text and timing of such announcement,
which approval and agreement shall not be unreasonably withheld or delayed.  The
Party desiring to make any such voluntary public announcement shall provide the
other Party with a written copy of the proposed announcement in reasonably
sufficient time prior to public release to allow the other Party to comment upon
such announcement prior to public release.  In the case of press releases or
other public communications required to be made by Applicable Law, judicial
order or stock exchange or quotation system rule, the Party making such press
release or public announcement shall provide to the other Party a copy of the
proposed press release or public announcement in written or electronic form upon
such advance notice as is practicable under the circumstances for the purpose of
allowing the notified Party to review and comment upon such press release or
public announcement.  Under such circumstances, the releasing Party shall not be
obligated to delay making any such press release or public communication beyond
the time when the same is required to be made.  Neither Party shall be required
to seek the permission of the other Party to repeat any information regarding
the terms of this Agreement or any amendment hereto that has already been
publicly disclosed by such Party or by the other Party, in accordance with this
Section 11.6(a); provided that such information remains accurate as of such time
and provided the frequency and form of such disclosure are reasonable.

(b)Each Party may make public statements regarding this Agreement in response to
questions by the press, analysts, investors or those attending industry
conferences or financial analyst calls, provided that any such public statement
or press release: (i) is not




- 53 -

--------------------------------------------------------------------------------

 

inconsistent with prior public disclosures or public statements made in
accordance with Section 11.6(a) or as permitted by Section 11.3; and (ii) does
not reveal (A) information regarding the terms of this Agreement that have not
previously been disclosed in accordance with Section 11.6(a) or as permitted by
Section 11.3 or (B) non‑public information about the other Party.

(c)The Parties shall coordinate in advance with each other in connection with
the filing of this Agreement (including redaction of certain provisions of this
Agreement) with any securities authority or with any stock exchange on which
securities issued by a Party or its Affiliate are traded, and each Party will
use reasonable efforts to seek confidential treatment for the terms proposed to
be redacted; provided that each Party will ultimately retain control over what
information to disclose to any securities authority or stock exchange, as the
case may be, to the extent such Party determines, on the advice of legal
counsel, that disclosure is reasonably necessary to comply with Applicable Law,
including disclosure requirements of the SEC, or with the requirements of any
stock exchange on which securities issued by a Party or its Affiliates are
traded, and provided, further, that the Parties will use their reasonable
efforts to file redacted versions with any governing bodies which are consistent
with redacted versions previously filed with any other governing bodies.

11.7Prior Non-Disclosure Agreements.  Upon execution of this Agreement, the
terms of this Article XI shall supersede any prior non-disclosure, secrecy or
confidentiality agreement between the Parties, including without limitation
[…***…].  Any information disclosed under such prior agreements by Tocagen shall
be deemed disclosed by Tocagen under this Agreement, and any information
disclosed under such prior agreements by ApolloBio shall be deemed disclosed by
Apollo under this Agreement.

Article 12
INTELLECTUAL PROPERTY

Notwithstanding any provision of this Article XII to the contrary, this
Article XII shall not apply in any respect to any Siemens Licensed IP (as such
term is defined in the Siemens Agreement).

12.1Ownership of Inventions.  

(a)General.  Apollo shall solely own all Apollo Inventions.  Tocagen shall
solely own all Tocagen Inventions.  The Parties shall jointly own all Joint
Inventions.  

(b)Joint Inventions.  Subject to the terms and conditions of this Agreement, and
except to the extent that a Party has granted the other Party an exclusive
license under such Party’s joint ownership interest in Joint Inventions and
Joint Patents, each Party shall have the right to practice, and to grant
licenses under, such Party’s own joint ownership interest in Joint




- 54 -

--------------------------------------------------------------------------------

 

Inventions and Joint Patents without the other Party’s consent, and shall have
no duty to account to the other Party for such practice or license, and each
Party hereby waives any right it may have under the laws of any country to
require such consent or accounting.  

12.2Prosecution.  

(a)Tocagen Patents.  To the extent possible under Applicable Laws governing the
prosecution and maintenance of Patents in the Territory, as promptly as
reasonably practicable after the Effective Date, Tocagen shall use reasonable
efforts to separate Product-Specific Claims contained in pending patent
applications within the Tocagen Patents as of the Effective Date into Tocagen
Product-Specific Patents by filing appropriate divisionals, continuations or
otherwise, and the reasonable and documented costs and expenses incurred by
Tocagen in connection therewith shall be shared equally by the Parties in
accordance with Section 12.2(a)(ii).  In the event Tocagen determines, in good
faith and upon advice of outside patent counsel, that it is not practicable or
not consistent with Applicable Laws and patent office requirements to separate
Product-Specific Claims contained in pending patent applications within the
Tocagen Patents as of the Effective Date into Tocagen Product-Specific Patents,
or that separating such Product-Specific Claims is against the parties’ mutual
interest in establishing strong patent protection for Product in the Territory,
Tocagen shall promptly inform Apollo thereof, and the parties and their
respective patent counsel shall promptly confer and attempt in good faith to
agree on a course of action, provided that Tocagen shall have final
decision-making authority to determine the course of action.  In addition, with
respect to any patent application proposed to be filed by Tocagen in the
Territory after the Effective Date that would contain any Product-Specific Claim
to any invention made solely by Tocagen (including any Tocagen Invention) after
the Effective Date, Tocagen shall […***…].  In the event Tocagen determines,
[…***…], Tocagen shall promptly inform Apollo thereof, and the parties and their
respective patent counsel shall promptly confer and attempt in good faith to
agree on a course of action, provided that Tocagen shall have final
decision-making authority to determine the course of action.  

(i)Tocagen Patents Other Than Tocagen Product-Specific Patents.  Tocagen shall
have the sole right, but not the obligation, to Prosecute the Tocagen Patents
other than the Tocagen Product-Specific Patents in any jurisdiction in the world
(including the Territory), at its sole cost and expense and using counsel of its
own choice.

(ii)Tocagen Product-Specific Patents.  Tocagen shall have the first right, but
not the obligation, to Prosecute the Tocagen Product-Specific Patents in the
Territory, using counsel reasonably acceptable to Apollo.  Tocagen’s reasonable
out-of-pocket costs and expenses for Prosecution of the Tocagen Product-Specific
Patents in the Territory incurred from





- 55 -

--------------------------------------------------------------------------------

 

and after the Effective Date shall be […***…].  Tocagen shall consult with
Apollo as to the Prosecution of Tocagen Product-Specific Patents reasonably
prior to any deadline or action with any patent office in the Territory, shall
furnish to Apollo copies of all relevant drafts and documents reasonably in
advance of such consultation, and shall consider in good faith all reasonable
requests or suggestions of Apollo with respect to such drafts or with respect to
strategies for Prosecuting any such Tocagen Product-Specific Patents (provided
that any decision with respect to the Prosecution of Tocagen Product-Specific
Patents shall be made by Tocagen, in its reasonable discretion).  Tocagen shall
keep Apollo reasonably informed of progress with regard to the Prosecution of
Tocagen Product-Specific Patents and shall provide to Apollo copies of all
material patent office submissions within a reasonable amount of time (but not
more than thirty (30) days) following submission thereof by Tocagen.  In the
event that Tocagen seeks to abandon or cease the Prosecution of any Tocagen
Product-Specific Patent in the Territory, Tocagen shall provide reasonable prior
written notice to Apollo of such intention to abandon or cease such Prosecution
(which notice shall be given no later than thirty (30) days prior to the next
deadline for any action that must be taken with respect to any such Tocagen
Patent in the relevant patent office in the Territory).  In such case, at
Apollo’s request, Tocagen shall consider in good faith permitting Apollo to
assume responsibility for Prosecution of such Tocagen Product-Specific Patent.

(b)Joint Patents.  Tocagen shall have the first right, but not the obligation,
to control and manage the Prosecution of all Joint Patents throughout the world,
at its sole cost and expense and by counsel of its own choice.  Tocagen shall
consult with Apollo as to the Prosecution of Joint Patents reasonably prior to
any deadline or action with any patent office, shall furnish to Apollo copies of
all relevant drafts and documents reasonably in advance of such consultation,
and shall consider in good faith all reasonable requests or suggestions of
Apollo with respect to such drafts or with respect to strategies for Prosecuting
any such Joint Patents.  The Parties shall attempt in good faith to reach mutual
agreement as to all matters concerning strategies for Prosecuting Joint
Patents.  Tocagen shall keep Apollo reasonably informed of progress with regard
to the Prosecution of Joint Patents, shall provide to Apollo copies of all
material patent office submissions within a reasonable amount of time (but not
more than thirty (30) days) following submission thereof by Tocagen.  In the
event that Tocagen desires to abandon or cease the Prosecution of any Joint
Patent in any country, Tocagen shall provide reasonable prior written notice to
Apollo of such intention to abandon (which notice shall, to the extent possible,
be given no later than thirty (30) days prior to the next deadline for any
action that must be taken with respect to any such Joint Patent in the relevant
patent office).  In such case, at Apollo’s sole discretion, upon written notice
to Tocagen from Apollo, Apollo may elect to continue the Prosecution of any such
Joint Patent, at its sole cost and expense and by counsel of its own choice.

(c)Cooperation.  Each Party shall cooperate with the other Party in connection
with all activities relating to the Prosecution of the Tocagen Patents and Joint
Patents

- 56 -

--------------------------------------------------------------------------------

 

undertaken by such other Party pursuant to this Section 12.2, including:
(i) executing all papers and instruments, or requiring its employees or
contractors, to execute such papers and instruments, so as to effectuate the
ownership of Inventions set forth in Section 12.1, and Patents claiming such
Inventions, and to enable the other Party to Prosecute Tocagen Patents or Joint
Patents as permitted by Section 12.2(a) or Section 12.2(b), respectively; and
(ii) promptly informing the other Party of any matters coming to such Party’s
attention that may affect the Prosecution of any Tocagen Product-Specific Patent
or Joint Patent.  Each Party shall also promptly provide to the other Party all
information reasonably requested by such other Party with regard to such Party’s
activities pursuant to this Section 12.2.  

12.3Defense of Third Party Infringement Claims.  If Product or a Party becomes
the subject of a Third Party’s claim or assertion of infringement of the Patents
of a Third Party relating to the manufacture, use, sale, offer for sale or
importation of Product in the Field in the Territory (each, a “Third Party
Infringement Claim”), the Party first having notice of the Third Party
Infringement Claim shall promptly notify the other Party in writing.  Tocagen
shall have the sole right to control the defense of any Third Party Infringement
Claim involving alleged infringement of Third Party rights by Tocagen’s
activities at its own expense and by counsel of its own choice, and Apollo shall
have the right, at its own expense, to be represented in any such action by
counsel of its own choice.  Apollo shall have the sole right to control the
defense of any Third Party Infringement Claim involving alleged infringement of
Third Party rights by Apollo’s activities at its own expense and by counsel of
its own choice, and Tocagen shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice.  Neither Party
shall enter into any settlement of any Third Party Infringement Claim: (i) in a
manner that would diminish the rights or interests of the other Party without
the written consent of such other Party, which shall not be unreasonably
withheld; or (ii) that would impose any cost or liability on the other Party, or
admit the invalidity or unenforceability of any Patent Controlled by the other
Party, without such other Party’s prior written consent, which may be withheld
in such other Party’s sole discretion. Enforcement.Notice.  Each Party shall
promptly notify the other Party in writing of any alleged or threatened
infringement of any Tocagen Patent or Joint Patent of which it becomes aware or
of any action or threatened action seeking a declaratory judgment of
non‑infringement of a Tocagen Patent or Joint Patent of which it becomes aware.

(b)Tocagen Patents.

(i)Tocagen Patents Other Than Tocagen Product-Specific Patents.  Tocagen shall
have the sole right, but not the obligation, to bring and control any action or
proceeding with respect to infringement anywhere in the world of any Tocagen
Patent other than a Tocagen Product-Specific Patent, at its own expense and by
counsel of its own choice.  With respect to any action or proceeding with
respect to Competitive Infringement in the Field in the Territory of any Tocagen
Patent other than a Tocagen Product-Specific Patent, Tocagen shall keep Apollo
reasonably informed of the progress of any such action or proceeding, but Apollo
shall not have the right to be represented, or otherwise participate, in such
action or proceeding without the prior written consent of Tocagen, which Tocagen
may withhold in its sole discretion.

- 57 -

--------------------------------------------------------------------------------

 

(ii)Tocagen Product-Specific Patents.  Apollo shall have the first right, but
not the obligation, to bring and control any action or proceeding with respect
to Competitive Infringement in the Field in the Territory of any Tocagen
Product-Specific Patent, at its own expense and by counsel of its own choice.
and Tocagen shall have the right, at its own expense, to be represented in any
such action or proceeding by counsel of its own choice. If Apollo fails to bring
any such action or proceeding within (i) […***…] ([…***…]) days following a
written request by Tocagen to do so, or (ii) […***…] ([…***…]) days before the
time limit, if any, set forth in the appropriate laws and regulations for the
filing of such actions, whichever comes first, then Tocagen shall have the right
to bring and control any such action, at its own expense and by counsel of its
own choice, and Apollo shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice.  Tocagen shall have
the sole right, but not the obligation, to bring and control any action or
proceeding with respect to infringement of any Tocagen Product-Specific Patent,
other than Competitive Infringement in the Field in the Territory, at its own
expense and by counsel of its own choice; provided that Tocagen shall keep
Apollo reasonably informed of the progress of any such action or proceeding in
the Field in the Territory.

(c)Joint Patents.  Apollo shall have the first right, but not the obligation, to
bring and control any action or proceeding to enforce any Joint Patent with
respect to Competitive Infringement in the Field in the Territory, at its own
expense and by counsel of its own choice, and Tocagen shall have the right, at
its own expense, to be represented in any such action by counsel of its own
choice.  Tocagen shall have the first right, but not the obligation, to bring
and control any action or proceeding to enforce any Joint Patent with respect to
(1) Competitive Infringement outside the Field in the Territory, or
(2) Competitive Infringement outside of the Territory, in each case, at its own
expense and by counsel of its own choice, and Apollo shall have the right, at
its own expense, to be represented in any such action by counsel of its own
choice.  If the Party having the first right to bring and control any action or
proceeding to enforce any Joint Patent under this Section 12.4(c) (the “First
Party”) fails to bring and control any such action or proceeding within
(i) […***…] ([…***…]) days following a written request by the other Party to do
so, or (ii) […***…] ([…***…]) days before the time limit, if any, set forth in
the appropriate laws and regulations for the filing of such actions, whichever
comes first, then the other Party shall have the right to bring and control any
such action, at its own expense and by counsel of its own choice, and the First
Party shall have the right, at its own expense, to be represented in any such
action by counsel of its own choice.  In the case of infringement of a Joint
Patent, other than Competitive Infringement, the Parties shall mutually agree in
good faith on a case-by-case basis whether to jointly bring and control any
action or proceeding to enforce such Joint Patent, or whether one Party will
bring and control any action or proceeding to enforce such Joint Patent, and, in
each case, how the costs and expenses of such action or proceeding, and any
recovery from such action or proceeding, will be allocated between the
Parties.  

(d)Cooperation.  In the event a Party brings an infringement action in
accordance with this Section 12.4 (such Party, the “Enforcing Party”), the other
Party shall

- 58 -

--------------------------------------------------------------------------------

 

cooperate fully, at the Enforcing Party’s request and expense, including, if
required to bring such action, the furnishing of a power of attorney or being
named as a party.  The Enforcing Party shall not enter into any settlement or
compromise of any action under this Section 12.4: (i) in a manner that would
diminish the rights or interests of the other Party without the written consent
of such other Party, which shall not be unreasonably withheld, conditioned or
delayed; (ii) that would impose any cost or liability on the other Party without
the written consent of such other Party; or (iii) that would admit the
invalidity or unenforceability of any Patent Controlled by the other Party,
without such other Party’s prior written consent, which may be withheld in such
other Party’s sole discretion.

(e)Recoveries.  Except as otherwise agreed by the Parties in connection with a
cost-sharing arrangement, any recovery as a result of any action or proceeding
pursuant to Section 12.4(b)(i), 12.4(b)(ii) or 12.4(c), whether by way of
settlement or otherwise, shall first be used first to reimburse […***…];
provided, however, that:

(i)any Remainder of a recovery realized by Tocagen as a result of any action
brought and controlled by Tocagen pursuant to Section 12.4(b)(i) that is
specifically attributable to Competitive Infringement in the Field in the
Territory of any Tocagen Patent, other than a Tocagen Product-Specific Patent,
[…***…];

(ii)any Remainder of a recovery realized by Apollo as a result of any action
brought and controlled by Apollo pursuant to Section 12.4(b)(ii) that is
specifically attributable to Competitive Infringement in the Field in the
Territory of a Tocagen Product-Specific Patent […***…];

(iii)any Remainder of a recovery realized by Apollo as a result of any action
brought and controlled by Apollo pursuant to Section 12.4(c) that is
specifically attributable to Competitive Infringement in the Field in the
Territory of any Joint Patent shall be […***…]; and

(iv)any Remainder of a recovery realized as a result of any action brought and
controlled pursuant to Section 12.4(c) that is not specifically attributable to
Competitive Infringement in the Field in the Territory of any Joint Patent shall
be allocated as mutually agreed by the Parties.

12.5Patent Marking.  Apollo shall mark (or cause to be marked) Product marketed
and sold hereunder with appropriate Tocagen Patent numbers or indicia to the
extent required by Applicable Law.




- 59 -

--------------------------------------------------------------------------------

 

Article 13
REPRESENTATIONS, WARRANTIES AND COVENANTS

13.1Mutual Representations and Warranties.  Each Party represents and warrants
to the other Party, and ApolloBio represents and warrants to Tocagen, that, as
of the Execution Date:

(a)it is duly organized and validly existing under Applicable Law of the
jurisdiction of its incorporation or formation, and has full corporate or other
power and authority to enter into this Agreement and to carry out the provisions
hereof;

(b)it is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder, and the person executing this Agreement on its behalf
has been duly authorized to do so by all requisite corporate or partnership
action, including any required approval of this Agreement, and the execution,
delivery and performance of this Agreement, by such Party’s board of directors
(or equivalent governing body) and shareholders (or other holders of equity
interests in such Party).  Without limiting the generality of the foregoing,
ApolloBio represents and warrants to Tocagen that ApolloBio has obtained all
required approvals of Apollo’s shareholders with respect to payment in full of
the Upfront Payment in accordance with Sections 2.2, 9.1, 10.1 and 10.4;

(c)this Agreement is legally binding upon it and enforceable in accordance with
its terms and the execution, delivery and performance of this Agreement by it
does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party or by which it may be bound, nor violate any
Applicable Law;

(d)it is not aware of any action, suit or inquiry or investigation instituted by
any Person which questions or threatens the validity of this Agreement; and

(e)neither such Party nor any of its Affiliates is debarred under Applicable Law
in the United States, including 21 U.S.C. §335a, or comparable Applicable Law
outside of the United States.

13.2Representations and Warranties of Apollo.  Apollo represents and warrants to
Tocagen that, as of the Execution Date, Apollo has not granted to any of its
Affiliates or to any Third Party any license or other right that would conflict
with the licenses and rights granted to Tocagen hereunder.

13.3Representations and Warranties of Tocagen.  Tocagen represents and warrants
to Apollo that, as of the Execution Date:

(a)Exhibit 1.92 attached hereto contains a true and complete list of the
existing Tocagen Patents in the Territory as of the Execution Date (the
“Existing Patents”),

- 60 -

--------------------------------------------------------------------------------

 

provided that the term “Existing Patents” specifically excludes any Patent that
is licensed to Tocagen by Siemens under the Siemens Agreement;

(b)Tocagen is the sole owner of the Existing Patents;

(c)it has not granted to any of its Affiliates or to any Third Party any license
or other right that would conflict with the licenses and rights granted to
Apollo hereunder;

(d)to Tocagen’s knowledge, the claims of the issued patents within the Existing
Patents are valid and enforceable, and Tocagen has not received any written
notice of any threatened claims or litigation seeking to invalidate or otherwise
challenge the enforceability or validity of the claims of the issued patents
within the Existing Patents;

(e)Tocagen has not received written notice from any Third Party claiming that
the manufacture, use, sale, offer for sale or import of Product or Product
Component infringes or would infringe the patent or other intellectual property
rights of any Third Party;

(f)Tocagen is […***…];

(g)Tocagen is not a party to any legal action, suit or proceeding relating to
Tocagen Technology, Product or Product Component;

(h)the Existing Patents represent all Patents in the Territory Controlled by
Tocagen as of the Execution Date that are necessary for the manufacture, use,
sale, offer for sale or import of Product or Product Component in the Field in
the Territory, provided that the foregoing representation and warranty is
limited to Product and Product Components in the forms and formulations
manufactured and used by Tocagen as of the Execution Date;

(i)there are no claims, judgments, or settlements in effect against, or amounts
with respect thereto owed by, Tocagen relating to the Existing Patents or the
Tocagen Know-How existing as of the Execution Date, and Tocagen is not a party
to any legal action, suit or proceeding relating to the Existing Patents, the
Tocagen Know-How existing as of the Execution Date, Product or Product
Component;

(j)to Tocagen’s knowledge, no person is infringing the issued patents within the
Existing Patents, or misappropriating the Tocagen Know-How existing as of the
Execution Date;




- 61 -

--------------------------------------------------------------------------------

 

(k)a true, correct and complete (except for redactions of financial terms) copy
of the Siemens Agreement has been made available to Apollo;

(l)the Siemens Agreement is in full force and effect, and it has not received
written notice of any actual or alleged breach of, or default under, the Siemens
Agreement, or any intent to terminate the Siemens Agreement;

(m)all tangible or recorded information and Data provided by or on behalf of
Tocagen to Apollo related to Product on or before the Execution Date in
contemplation of this Agreement […***…]; and

(n)the development and manufacture of Product prior to the Execution Date have
been conducted by Tocagen and, to its actual knowledge, its Third Party
contractors, in compliance in all material respects with Applicable Law,
including (to the extent applicable) cGMP.

For clarity, and notwithstanding the foregoing or any other provision of this
Agreement to the contrary, Tocagen makes no representations or warranties with
respect to any Siemens Licensed IP (as such term is defined in the Siemens
Agreement), and, without limiting the generality of Section 13.7, Tocagen hereby
disclaims any and all representations and warranties of any kind, express or
implied, with respect to any Siemens Licensed IP, including, but not limited to,
warranties of design, merchantability, fitness for a particular purpose,
non-infringement of the intellectual property rights of Third Parties, or
arising from a course of dealing, usage or trade practices.

13.4Covenants.  

(a)Mutual Covenants.  Each Party hereby covenants to the other that:

(i)it shall (1) not knowingly use in any capacity, in connection with the
performance of its obligations under this Agreement, any individual or entity
who or that has been debarred or suspended under 21 U.S.C. §335(a) or §335(b) or
any foreign equivalent thereof, or who is the subject of a conviction described
in such section or any foreign equivalent thereof, and (2) inform the other
Party in writing immediately upon becoming aware if it or any individual or
entity who or that is performing activities hereunder on its behalf is debarred,
suspended or is the subject of a conviction described in 21 U.S.C. §335(a) or
§335(b) or any foreign equivalent thereof, or if any action, suit, claim,
investigation, or legal or administrative proceeding is pending or, to its
actual knowledge, is threatened, relating to such debarment or conviction;




- 62 -

--------------------------------------------------------------------------------

 

(ii)it shall not grant during the Term any right to any of its Affiliates or any
Third Party which would conflict with the rights granted by it to the other
Party hereunder;

(iii)neither such Party nor any of its Affiliates will, in connection with the
exercise of such Party’s rights or performance of its obligations under this
Agreement, directly or indirectly through Affiliates or Third Parties, pay,
promise or offer to pay, or authorize the payment of, any money or give any
promise or offer to give, or authorize the giving of anything of value to a
public official or entity or other Person for purpose of obtaining or retaining
business for or with, or directing business to, any Person, including such Party
and its Affiliates, nor will such Party or any of its Affiliates directly or
indirectly promise, offer or provide any corrupt payment, gratuity, emolument,
bribe, kickback, illicit gift or hospitality or other illegal or unethical
benefit to a public official or entity or any other Person in connection with
the exercise of such Party’s rights or performance of such Party’s obligations
under this Agreement;

(iv)neither such Party nor any of its Affiliates (or any of their respective
employees and contractors), in connection with the exercise of such Party’s
rights or performance of such Party’s obligations under this Agreement, shall
cause the other Party to be in violation of Anti-Corruption Laws or Export
Control Laws; and

(v)such Party shall immediately notify the other Party if such Party has any
information or suspicion that there may be a violation of Anti-Corruption Laws
or Export Control Laws in connection with the exercise of such Party’s rights or
performance of such Party’s obligations under this Agreement.

(b)Tocagen Covenants.  Tocagen covenants to Apollo that Tocagen shall (i) comply
with all terms and conditions of the Siemens Agreement relating to Tocagen’s
rights to Siemens Licensed IP (as such term is defined in the Siemens
Agreement), (ii) not voluntarily terminate any of Tocagen’s licenses or rights
to Siemens Licensed IP; (iii) […***…], or (iv) […***…], except in each case
(i)-(iv) […***…].  Notwithstanding the foregoing, if […***…].  

13.5Performance by Affiliates, Sublicensees and Third Party Contractors.  The
Parties recognize that each Party may perform some or all of its obligations or
exercise some or all of its





- 63 -

--------------------------------------------------------------------------------

 

rights under this Agreement through one or more Affiliates, Third Party
contractors (including CROs and CMOs), or, in the case of Apollo and subject to
Section 3.2, Sublicensees; provided, in each case, that (a) none of the other
Party’s rights hereunder are diminished or otherwise adversely affected as a
result of such delegation or contracting, and (b) each such Affiliate, Third
Party contractor, and, in the case of Apollo, Sublicensee, undertakes in writing
obligations of confidentiality and non-use regarding Confidential Information
which are at least as stringent as those undertaken by the Parties pursuant to
Article XI; and provided, further, that each such Third Party contractor agrees
in writing to assign to the contracting Party any and all Inventions generated
or made by such contractor in the course of performing the contracted activities
(subject to reasonable and customary exceptions for improvements to such Third
Party contractor’s pre‑existing proprietary technology that it uses in
performing such activities, or technology of broad applicability that such Third
Party contractor uses for multiple clients or customers, provided, in each case,
that such improvements do not use or incorporate Confidential Information of
either Party), so that the contracting Party can comply with its obligations
under this Agreement.  Each Party shall at all times be fully responsible for
the performance and payment of its Affiliates, Third Party contractors and, in
the case of Apollo, Sublicensees.

13.6ApolloBio Guarantee.  ApolloBio hereby guarantees, and shall be liable for,
the […***…] performance by Apollo (including any amounts payable hereunder) of
Apollo’s obligations under Article IX of this Agreement (the “Guaranteed
Obligations”).  ApolloBio shall execute such instruments and other documents,
and shall take such other actions, as Tocagen may reasonably request to give
full effect to its obligations under this Section 13.6, including, without
limitation, registering ApolloBio’s obligations under this Section 13.6 with the
State Administration of Foreign Exchange or other governmental authorities if
required by the Applicable Law in the People’s Republic of China. In the event
that the obligations of ApolloBio are unenforceable against ApolloBio due to
violation of the applicable foreign exchange control or other laws or
regulations of PR China, ApolloBio agrees to enter into an alternative
arrangement with Tocagen such that the Guaranteed Obligations are fully
satisfied, including, for example, through the assignment of the Guaranteed
Obligations to an Affiliate of ApolloBio acceptable to Tocagen.

13.7DISCLAIMER.  Except as expressly set forth in this Agreement, THE TECHNOLOGY
AND INTELLECTUAL PROPERTY RIGHTS PROVIDED BY TOCAGEN AND APOLLO HEREUNDER ARE
PROVIDED “AS IS.”  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, NO
PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND, AND EACH
PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF DESIGN, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE
PRACTICES.

- 64 -

--------------------------------------------------------------------------------

 

Article 14
INDEMNIFICATION

14.1Indemnification of Tocagen.  Apollo shall indemnify, defend and hold
harmless each of Tocagen, its Affiliates and their respective directors,
officers and employees (the “Tocagen Indemnitees”), from and against any and all
liabilities, damages, losses, penalties, fines, costs and expenses, including,
reasonable attorneys’ fees and other expenses of litigation (collectively,
“Liabilities”), to which any Tocagen Indemnitee may become subject as a result
of any claims, actions, suits or proceedings brought by a Third Party (each, a
“Third Party Claim”) arising from or relating to: (a) the practice by Apollo or
any of its Affiliates or Sublicensees of the License, (b) the research,
development, manufacture, use, marketing, distribution, importation, handling,
storage, sale or other disposition of Product by or on behalf of Apollo or any
of its Affiliates or Sublicensees (other than by Tocagen or any of its
Affiliates on behalf of Apollo), (c) the breach by Apollo of any provision of
this Agreement (including any warranty, representation, covenant or agreement
made by Apollo herein), or (d) the gross negligence or willful misconduct of any
Apollo Indemnitee (defined below); except, in each case, to the extent such
Losses result from the gross negligence or willful misconduct of any Tocagen
Indemnitee or the breach by Tocagen of any provision of this Agreement
(including any warranty, representation, covenant or agreement made by Tocagen
herein).

14.2Indemnification of Apollo.  Tocagen shall indemnify, defend and hold
harmless each of Apollo, its Affiliates and Sublicensees and their respective
directors, officers and employees (the “Apollo Indemnitees”) from and against
any and all Liabilities to which any Apollo Indemnitee may become subject as a
result of any Third Party Claim arising from or relating to: (a) the practice by
Tocagen or any of its Affiliates or sublicensees of the license granted to
Tocagen under Section 3.3; (b) the research, development, manufacture, use,
marketing, distribution, importation, handling, storage, sale or other
disposition of Product by or on behalf of Tocagen or any of its licensees or
sublicensees (other than Apollo or any of its Affiliates or Sublicensees),
(c) the breach by Tocagen of any provision of this Agreement (including any
warranty, representation, covenant or agreement made by Tocagen herein), or
(d) the gross negligence or willful misconduct of any Tocagen Indemnitee;
except, in each case, to the extent such Losses result from the gross negligence
or willful misconduct of any Apollo Indemnitee or the breach by Apollo of any
provision of this Agreement (including any warranty, representation, covenant or
agreement made by Apollo herein).  

14.3Procedure.  A Party that intends to claim indemnification under this
Article XIV (the “Indemnitee”) with respect to any Third Party Claim shall:
(a) notify the other Party (the “Indemnitor”) in writing of such Third Party
Claim as soon as reasonably practicable after it receives notice of such Third
Party Claim (it being understood that the Indemnitee’s failure to deliver
written notice of such Third Party Claim to the Indemnitor within a reasonable
time after the Indemnitee receives notice of such Third Party Claim, shall
relieve the Indemnitor of its indemnification obligations under Section 14.1 or
Section 14.2, as applicable, with respect to such Third Party Claim only to the
extent such failure is prejudicial to the Indemnitor’s ability to

- 65 -

--------------------------------------------------------------------------------

 

defend such Third Party Claim); (b) permit the Indemnitor to assume direction
and control of the defense of the Third Party Claim (including the right to
settle the claim solely for monetary consideration) using counsel reasonably
satisfactory to the Indemnitee; and (c) cooperate fully with the Indemnitor and
its legal representatives in the investigation and defense of the Third Party
Claim, as requested by the Indemnitor (at the expense of the Indemnitor).  If
the Indemnitor does not assume control of such defense within fifteen (15) days
after receiving notice of the Third Party Claim from the Indemnitee, the
Indemnitee shall control such defense and, without limiting the Indemnitor’s
indemnification obligations, the Indemnitor shall reimburse the Indemnitee for
all documented costs, including reasonable attorney fees, incurred by the
Indemnitee in defending itself within thirty (30) days after receipt of any
invoice therefor from the Indemnitee.  The Party not controlling such defense
may participate therein at its own expense.  The Party controlling such defense
shall keep the other Party advised of the status of such Third Party Claim and
the defense thereof and shall consider recommendations made by the other Party
with respect thereto.  The Indemnitee shall not agree to any settlement of such
Third Party Claim without the prior written consent of the Indemnitor, which
shall not be unreasonably withheld, delayed or conditioned.  The Indemnitor
shall not agree to any settlement of such Third Party Claim or consent to any
judgment in respect thereof that does not include a complete and unconditional
release of the Indemnitee from all liability with respect thereto, that imposes
any liability or obligation on the Indemnitee or that acknowledges fault by the
Indemnitee; in each case, without the prior written consent of the Indemnitee.  

14.4Insurance.  Each Party, at its own expense, shall obtain and maintain,
during the Term and for […***…] ([…***…]) years thereafter, reasonable
insurance, including commercial general liability insurance, worker’s
compensation insurance and product liability insurance, at levels adequate to
cover its obligations hereunder and consistent with industry standards.  Each
Party shall furnish to the other Party on request certificates issued by the
insurance company setting forth the amount of the liability insurance (or
evidence of self-insurance).  It is understood that such insurance shall not be
construed to create a limit of either Party’s liability with respect to its
indemnification obligations under this Article XIV or otherwise.  

14.5Limitation of Liability.  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR
OTHERWISE, EXCEPT IN THE CASE OF BREACH OF ARTICLE XI ABOVE, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, NEITHER PARTY SHALL BE LIABLE TO THE OTHER WITH RESPECT
TO ANY SUBJECT MATTER OF THIS AGREEMENT (WHETHER UNDER ANY CONTRACT, NEGLIGENCE,
STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY) FOR ANY INCIDENTAL,
INDIRECT, SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES; PROVIDED
HOWEVER THAT NOTHING IN THIS SECTION 14.5 SHALL BE DEEMED TO LIMIT THE
INDEMNIFICATION OBLIGATIONS OF EITHER PARTY UNDER THIS ARTICLE XIV WITH RESPECT
TO THIRD PARTY CLAIMS.

- 66 -

--------------------------------------------------------------------------------

 

Article 15
TERM AND TERMINATION

15.1Term.  This Agreement shall commence on the Effective Date and, unless
terminated earlier pursuant to Section 2.2 or this Article XV, shall continue in
full force and effect until expiration of the last-to-expire Royalty Term for
any and all Products (the “Term”).  

15.2Termination for Cause.

(a)Material Breach.  

(i)Each Party shall have the right to terminate this Agreement in the event of
material breach of this Agreement by the other Party upon sixty (60) days’ (or,
with respect to any payment breach, ten (10) days’) written notice to the other
Party demanding cure of the breach.  Any such termination shall become effective
at the end of such sixty (60)‑day (or ten (10)‑day with respect to any payment
breach) period unless the breaching Party has cured such breach prior to the end
of such period; provided, however, that any right to terminate this Agreement
pursuant to this Section 15.2(a)(i) shall be stayed and the cure period tolled
in the event that, during the applicable cure period, the Party alleged to have
been in material breach shall have initiated dispute resolution in accordance
with Article XVI with respect to the alleged breach, which stay and tolling
shall continue until thirty (30) days after such dispute has been resolved in
accordance with Article XVI.  

(ii)For clarity, in the event of material breach of this Agreement by Tocagen
that is not cured within the applicable notice period set forth in
Section 15.2(a)(i), Apollo, at its sole discretion, may either:

(A)terminate this Agreement in accordance with Section 15.2(a)(i) (in addition
to pursuing any remedy that may be available to Apollo at law or in equity as a
result of Tocagen’s breach of this Agreement); or

(B)elect (1) not to terminate this Agreement, (2) to retain the License, subject
to all terms and conditions hereof, and (3) pursue any remedy that may be
available to Apollo at law or in equity as a result of Tocagen’s breach of this
Agreement, without prejudice to Apollo’s right to terminate this Agreement at a
later date pursuant to Section 15.2(a)(i) (for that uncured material breach or
any other uncured material breach of this Agreement by Tocagen) or pursuant to
Section 15.3.

(b)Patent Challenge.  Tocagen shall have the right to terminate this Agreement
immediately upon written notice to Apollo if Apollo or any of its Affiliates or
Sublicensees, directly or indirectly through any Third Party, commences any
interference or opposition proceeding with respect to, challenges the validity
or enforceability of, or opposes any extension of, or the grant of a
supplementary protection certificate with respect to, any Tocagen Patent in the
Territory (each, a “Challenge”).  For the avoidance of doubt, Challenge




- 67 -

--------------------------------------------------------------------------------

 

does not include Apollo or its Affiliates or Sublicensees (i) responding to
compulsory discovery, subpoenas or other requests for information in a judicial
or arbitration proceeding or (ii) complying with any Applicable Law or a court
order.  

15.3Termination for Convenience.  Apollo may terminate this Agreement in its
entirety at any time upon ninety (90) days’ prior written notice to
Tocagen.  Within ten (10) days after delivery of written notice pursuant to this
Section 15.3, the JDC shall convene to discuss transition planning, subject to
Section 15.4(c)(iv).

15.4Effects of Expiration or Termination.

(a)Expiration.  Upon expiration (but not earlier termination) of this Agreement
in accordance with Section 15.1: (i) the License shall automatically become
non‑exclusive, fully‑paid, royalty‑free, irrevocable and perpetual; (ii) the
license granted by Apollo to Tocagen pursuant to Section 3.3 shall automatically
become worldwide both within and outside the Field, but shall be non‑exclusive
in the Field in the Territory; and (iii) all other rights and obligations of the
Parties under this Agreement shall terminate, except as provided elsewhere in
this Section 15.3 or in Section 15.5.  

(b)Termination by Apollo Pursuant to Section 15.2(a)(i).  Solely in the event of
termination of this Agreement by Apollo pursuant to Section 15.2(a)(i): (i) the
License shall automatically terminate and revert to Tocagen (it being understood
that Apollo may, instead of terminating this Agreement in such circumstances,
elect to retain its License and pursue its remedies against Tocagen for
Tocagen’s breach of this Agreement as described in Section 15.2(a)(ii)(B));
(ii) the license granted by Apollo to Tocagen pursuant to Section 3.3 shall
survive such termination; and (iii) all other rights and obligations of the
Parties under this Agreement shall terminate, except as provided elsewhere in
this Section 15.3 or in Section 15.5.

(c)Termination by Tocagen Pursuant to Section 15.2(a) or 15.2(b) or by Apollo
Pursuant to Section 15.3.  Solely in the event of termination of this Agreement
by Tocagen pursuant to Section 15.2(a) or Section 15.2(b), or termination of
this Agreement by Apollo pursuant to Section 15.3, the following provisions
shall apply:  

(i)the License shall automatically terminate and revert to Tocagen;

(ii)the license granted by Apollo to Tocagen pursuant to Section 3.3 shall
automatically become worldwide and exclusive both within and outside the Field;

(iii)as promptly as practicable (and in any event within forty-five (45) days)
after such termination, Apollo shall: (A) to the extent not previously provided
to Tocagen, deliver to Tocagen true, correct and complete copies of all Product
Filings in the Field in the Territory (in each case, whether held in the name of
Apollo, its Affiliate or a Sublicensee), and disclose to Tocagen all
previously-undisclosed Apollo Know-How; (B) transfer or assign, or cause to be
transferred or assigned, to Tocagen or its designee (or to the extent not so
assignable,

- 68 -

--------------------------------------------------------------------------------

 

take all reasonable actions to make available to Tocagen or its designee the
benefits of all Product Filings in the Field in the Territory (in each case,
whether held in the name of Apollo, its Affiliate or a Sublicensee); (C) assign
to Tocagen or its designee all Apollo Product Marks; and (D) take such other
actions and execute such other instruments, assignments and documents as may be
necessary to effect, evidence, register and record the transfer, assignment or
other conveyance of rights under this Section 15.4(c)(iii) to Tocagen;

(iv)Apollo shall, as directed by Tocagen, either promptly wind-down any ongoing
development activities with respect to Product in the Field in the Territory in
an orderly fashion or promptly transition such development activities to Tocagen
or its designee; in each case, with due regard for patient safety and in
compliance with all Applicable Law and international guidelines.  In addition,
Apollo shall, as directed by Tocagen, assign to Tocagen or its designee any or
all clinical trial agreements with respect to Product (or to the extent not so
assignable, take reasonable actions to make available to Tocagen or its designee
the benefits of such agreements);

(v)Apollo shall reasonably cooperate, at Tocagen’s request and expense, with
Tocagen and its designee(s) to facilitate a smooth, orderly and prompt
transition of any or all ongoing manufacturing and commercialization activities
with respect to Product or Product Component to Tocagen or its designee(s);

(vi)Tocagen shall have the first right, but not the obligation, to Prosecute all
Joint Patents throughout the world, at Tocagen’s sole expense and by counsel
selected by Tocagen.  In the event that, after the effective date of such
termination, Tocagen desires to abandon or cease Prosecution of any Joint
Patent, Tocagen shall provide written notice to Apollo of such intention to
abandon promptly after Tocagen makes such determination (which notice shall be
given no later than thirty (30) days prior to the next deadline for any action
that must be taken with respect to such Joint Patent in the relevant patent
office).  In such case, Apollo shall have the right, in its discretion,
exercisable upon written notice to Tocagen, to assume responsibility for
Prosecution of such Joint Patent, at its sole cost and expense and by counsel of
its own choice.  Apollo will cooperate with Tocagen and provide Tocagen with
reasonable assistance with such Prosecution activities with respect to Joint
Patents;

(vii)Tocagen shall have the first right, but not the obligation, to bring and
control any action or proceeding to enforce any Joint Patent with respect to
Competitive Infringement anywhere in the world, at its own expense and by
counsel of its own choice.  If Tocagen fails to bring and control any such
action or proceeding within (A) one hundred twenty (120) days following a
written request by Apollo to do so, or (B) thirty (30) days before the time
limit, if any, set forth in the appropriate laws and regulations for the filing
of such actions, whichever comes first, then Apollo shall have the right to
bring and control any such action, at its own expense and by counsel of its own
choice, and Tocagen shall have the right, at its own expense, to be represented
in any such action by counsel of its own choice.  In the event a Party brings an
infringement action in accordance with this paragraph, the other Party shall
cooperate fully, including, if required to bring such action, the furnishing of
a power of attorney or being

- 69 -

--------------------------------------------------------------------------------

 

named as a party.  The Party that brings such infringement action shall not
enter into any settlement or compromise of any action under this paragraph:
(1) in a manner that would diminish the rights or interests of the other Party
without the written consent of such other Party, which shall not be unreasonably
withheld; or (2) that would impose any cost or liability on the other Party, or
admit the invalidity or unenforceability of any Patent Controlled by the other
Party, without such other Party’s prior written consent, which may be withheld
in such other Party’s sole discretion.  Except as otherwise agreed by the
Parties in connection with a cost-sharing arrangement, any recovery as a result
of any action or proceeding pursuant to paragraph, whether by way of settlement
or otherwise, shall first be used first to reimburse Party that brought and
controlled such action or proceeding for its documented, out-of-pocket costs and
expenses (including court, attorneys’ and professional fees) incurred in
connection with such action or proceeding, and then to reimburse the other Party
for its documented, out-of-pocket costs and expenses (including court,
attorneys’ and professional fees) incurred in connection with such action or
proceeding (to the extent not previously reimbursed by the Enforcing Party), and
any remainder of the recovery after reimbursement of the litigation costs and
expenses of the Parties shall be retained by the Enforcing Party.  In the case
of infringement of a Joint Patent, other than Competitive Infringement, the
Parties shall mutually agree in good faith on a case-by-case basis whether to
jointly bring and control any action or proceeding to enforce such Joint Patent,
or whether one Party will bring and control any action or proceeding to enforce
such Joint Patent, and, in each case, how the costs and expenses of such action
or proceeding, and any recovery from such action or proceeding, will be
allocated between the Parties;  

(viii)Apollo shall, and hereby does, effective on such termination, assign to
Tocagen all of Apollo’s and its Affiliates’ right, title and interest in and to
all Product Trademarks and any Chinese Character Trademark, including, in each
case, all goodwill therein, and Apollo shall promptly take such actions and
execute such instruments, assignments and documents as may be necessary to
effect, evidence, register and record such assignment;

(ix)Tocagen shall have the right, but not the obligation, to purchase from
Apollo any or all usable inventory of Product or Product Component in Apollo’s
or its Affiliates’ possession as of the date of termination at a supply price
equal to Apollo’s cost of such inventory.  Any packaging, transport, insurance
and other costs relating to delivery shall be at Tocagen’s expense; and

(x)if Apollo was, prior to termination, manufacturing, or having manufactured on
its behalf, any quantities of Product or Product Component, then at Tocagen’s
request, until the earlier of (A) such time as Tocagen has secured another
source thereof that is able to meet Tocagen’s quality and quantity requirements,
and (B) twelve (12) months after such termination, Apollo shall use commercially
reasonable efforts to supply, or cause to be supplied, to Tocagen such
quantities thereof as Tocagen may reasonably require for the development and
commercialization of Products in the Field; provided that Tocagen shall use
commercially reasonable efforts to secure another source of supply as soon as
reasonably practicable.  Such material shall be provided at a transfer price
equal to Apollo’s cost of such materials.

- 70 -

--------------------------------------------------------------------------------

 

15.5Accrued Obligations; Survival.  Neither expiration nor any termination of
this Agreement shall relieve either Party of any obligation or liability
accruing prior to such expiration or termination, nor shall expiration or any
termination of this Agreement preclude either Party from pursuing all rights and
remedies it may have under this Agreement, at law or in equity, with respect to
breach of this Agreement.  In addition, the Parties’ rights and obligations
under Sections 2.1, 3.5, 10.2, 10.3, 10.4(a), 10.5, 11.1, 11.2, 11.3, 11.4,
12.1, 13.7, 15.4 and 15.5 and Articles XIV, XVI and XVII of this Agreement shall
survive expiration or any termination of this Agreement.

Article 16
DISPUTE RESOLUTION

16.1Disputes.  Subject to Section 16.4, upon the written request of either Party
to the other Party, any claim, dispute, or controversy as to the breach,
interpretation, enforcement, termination or validity of this Agreement
(“Dispute”) will first be referred to the Alliance Managers of Apollo and
Tocagen for attempted resolution.  If the Alliance Managers cannot resolve the
Dispute within ten (10) days of the request to do so, the Dispute shall be
referred to the Senior Executive of Tocagen and the Senior Executive of Apollo
for attempted resolution.  In the event the two individuals referred to in the
preceding sentence are unable to resolve such Dispute within thirty (30) days
after such Dispute is referred to them, then, upon the written demand of either
Party, the Dispute shall be subject to arbitration in accordance with
Section 16.2, except as expressly set forth in Section 16.4.

16.2Arbitration.  Subject to Section 16.4 below, any Dispute that is not
resolved pursuant to Section 16.1 shall be resolved by final and binding
arbitration by the International Chamber of Commerce (“ICC”) in Los Angeles,
California, United States, in accordance with the ICC Rules of Arbitration, as
modified by this Section 16.2 (the “Rules”), by a single arbitrator appointed in
accordance with such Rules; provided that: (i) such arbitrator shall not be
current or former employee or director, or current stockholder, of either Party,
any of their respective Affiliates or any Sublicensee; (ii) the arbitrator shall
have experience and familiarity with commercial licensing practices in the
pharmaceutical and biotechnology industries; and (iii) to the extent permitted
by the Rules, each Party shall have the right to reject up to three proposed
arbitrators selected by the ICC   All proceedings and communications shall be in
the English language. The arbitral tribunal shall permit discovery (including
both the production of documents and deposition testimony) as reasonably
necessary for an understanding of any legitimate issue raised in the
arbitration, while also taking into account the desirability of making discovery
efficient and cost-effective.  The arbitral tribunal shall, in rendering an
award, apply the substantive law of the State of New York, USA, without giving
effect to its principles of conflicts of law with the exception of
sections 5-1401 and 5-1402 of New York General Obligations Law, and without
giving effect to any of its rules or laws relating to arbitration.  The award
shall include a written statement describing the essential findings and
conclusions upon which the award is based, including the calculation of any
damages awarded.  The arbitral tribunal’s authority to award special,
incidental, consequential or punitive damages shall be

- 71 -

--------------------------------------------------------------------------------

 

subject to the limitation set forth in Section 14.5, except to the extent the
substantive laws of the State of New York, USA, do not permit such
limitation.  The award rendered by the arbitral tribunal shall be final, binding
and non-appealable, and judgment upon the award may be entered in any court of
competent jurisdiction.  The costs of such arbitration shall be shared equally
by the Parties, and each Party shall bear its own expenses in connection with
the arbitration.  

16.3Confidentiality of Arbitration.  Except to the extent necessary to confirm
or enforce an award or as may be required by applicable law, neither a Party nor
the arbitral tribunal may disclose the existence, content, or results of an
arbitration without the prior written consent of both Parties.

16.4Injunctive Relief; Court Actions.  Either Party may apply to the arbitrators
for interim injunctive relief until the arbitration award is rendered or the
controversy is otherwise resolved.  Either Party also may, without waiving any
remedy under this Agreement, seek from any court having jurisdiction any
injunctive or other equitable relief in the context of a bona fide emergency or
prospective irreparable harm, and such an action may be filed and maintained
notwithstanding any ongoing discussions between the Parties or any ongoing
arbitration proceeding.  In addition, either Party may bring an action in any
court of competent jurisdiction to resolve disputes pertaining to the validity,
construction, scope, enforceability, infringement or other violations of Patents
or other intellectual property rights, and no such claim shall be subject to
arbitration pursuant to Section 16.2.  Further, no claim under any antitrust,
anti-monopoly or competition law or regulation, whether or not statutory, shall
be subject to arbitration pursuant to Section 16.2.

Article 17
GENERAL PROVISIONS

17.1Governing Law.  This Agreement and all questions regarding its validity or
interpretation, or the breach or performance of this Agreement, shall be
governed by, and construed and enforced in accordance with, the laws of […***…],
without reference to conflict of law principles with the exception of […***…].  

17.2Assignment.  Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
by either Party without the prior written consent of the other Party (which
consent shall not be unreasonably withheld); provided, however, that (a) either
Party may assign this Agreement and its rights and obligations hereunder without
the other Party’s consent […***…]




- 72 -

--------------------------------------------------------------------------------

 

[…***…]; and (b) either Party may assign this Agreement and its rights and
obligations hereunder to [..***…].  Any assignment of this Agreement in
contravention of this Section 17.2 shall be null and void.  The rights and
obligations of the Parties under this Agreement shall be binding upon and inure
to the benefit of the successors and permitted assigns of the Parties, and the
name of a Party appearing herein shall be deemed to include the name of such
Party’s successors and permitted assigns to the extent necessary to carry out
the intent of this section.  

17.3Consequences of Bankruptcy.  The Parties acknowledge and agree that all
rights and licenses now or hereafter granted under or pursuant to any Section of
this Agreement are rights to “intellectual property” as defined in
Section 101(35A) of Title 11 of the United States Code or any analogous
provisions in any other country or jurisdiction.  Each Party may elect to retain
and may fully exercise all of its rights and elections under Section 365(n) of
Title 11 of the United States Code or any analogous provisions in any other
country or jurisdiction.

17.4Notices.  Unless otherwise agreed by the Parties or specified in this
Agreement, all communications between the Parties relating to, and all written
documentation to be prepared and provided under this Agreement shall be in the
English language.  Any notice required or permitted under this Agreement shall
be in writing in the English language: (a) delivered personally; (b) sent by
registered or certified mail (return receipt requested and postage prepaid);
(c) sent by express courier service providing evidence of receipt, postage
pre-paid where applicable; or (d) sent by facsimile or e-mail (receipt verified
and a copy promptly sent by another permissible method of providing notice
described in paragraphs (a), (b) or (c) above), to the following addresses of
the Parties or such other address for a Party as may be specified by like
notice:

To Apollo:
Beijing Apollo Venus Biomedical Technology Limited
Seasons House Jun Wang Fu, No.19 Chaoyang Park Rd(S), Dis. Chaoyang

Beijing, 100025, PR China

Attention: Yang Weiping, Ph.D.

Telephone: +86-10-65202002

Email: yangweiping@apollobio.com

To Tocagen:

Tocagen Inc.

3030 Bunker Hill St., Suite 230

San Diego, CA  92109

USA

Attention: Chief Financial Officer

Telephone: +1 (858) 412-8400

Facsimile: +1 (858) 412-8499

Email: mfoletta@tocagen.com

- 73 -

--------------------------------------------------------------------------------

 

To ApolloBio:
ApolloBio Corp.

Seasons House Jun Wang Fu, No.19 Chaoyang Park Rd(S), Dis. Chaoyang

Beijing, 100025, PR China
Attention: Yang Weiping, Ph.D.

Telephone: + 86-10-65202002

Email: yangweiping@apollobio.com

 

Any notice required or permitted to be given concerning this Agreement shall be
effective upon receipt by the Party to whom it is addressed or within seven (7)
days of dispatch whichever is earlier.

17.5Waiver.  The failure of either Party to exercise any right arising out of
this Agreement or to insist upon compliance with any term or condition of this
Agreement shall not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition.  No waiver by either
Party of any condition or term in any one or more instances shall be construed
as a continuing waiver of such condition or term or of another condition or
term.  Any waiver by a Party of a particular provision or right hereunder shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time, and shall be signed by an authorized representative
of such Party.  

17.6Severability.  If any provision hereof should be held invalid, illegal or
unenforceable in any jurisdiction, the Parties shall negotiate in good faith a
valid, legal and enforceable substitute provision that most nearly reflects the
original intent of the Parties and all other provisions hereof shall remain in
full force and effect in such jurisdiction and shall be liberally construed in
order to carry out the intentions of the Parties as nearly as may be
possible.  Such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction.

17.7Entire Agreement/Modification.  This Agreement, including its Exhibits
(which are incorporated herein by this reference), is both a final expression of
the agreement between the Parties and between Tocagen and ApolloBio, concerning
any and all matters contained herein, and a complete and exclusive statement
with respect to all of its terms.  This Agreement supersedes all prior and
contemporaneous agreements and communications, whether oral, written or
otherwise, concerning any and all matters contained herein, including the Prior
CDA and Term Sheet which are hereby terminated, subject to Section 11.7.  No
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by the respective
authorized officers of the Parties.

17.8Relationship of the Parties.  The Parties agree that the relationship of
Tocagen and Apollo established by this Agreement is that of independent
contractors.  Furthermore, the Parties agree that this Agreement does not, is
not intended to, and shall not be construed to,

- 74 -

--------------------------------------------------------------------------------

 

establish an employment, agency or any other relationship.  Except as may be
specifically provided herein, neither Party shall have any right, power or
authority, nor shall they represent themselves as having any authority to
assume, create or incur any expense, liability or obligation, express or
implied, on behalf of the other Party, or otherwise act as an agent for the
other Party for any purpose.

17.9Force Majeure.  Except with respect to payment of money, neither Party shall
be liable to the other for failure or delay in the performance of any of its
obligations under this Agreement for the time and to the extent such failure or
delay is caused by earthquake, riot, civil commotion, war, terrorist acts,
strike, flood, or governmental acts or restriction, or other cause that is
beyond the reasonable control of the respective Party.  The Party affected by
such force majeure will provide the other Party with full particulars thereof as
soon as it becomes aware of the same (including its best estimate of the likely
extent and duration of the interference with its activities), and will use
Commercially Reasonable Efforts to overcome the difficulties created thereby and
to resume performance of its obligations as soon as practicable.

17.10Counterparts.  This Agreement may be executed in counterparts, each of
which shall be deemed an original, and all of which together, shall constitute
one and the same instrument.  Each Party may execute this Agreement in Adobe™
Portable Document Format (PDF) sent by electronic mail.  PDF signatures of
authorized signatories of the Parties will be deemed to be original signatures,
will be valid and binding upon the Parties, and, upon delivery, will constitute
due execution of this Agreement.

[Intentionally left blank; signature page follows]

 

- 75 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Agreement as of the Execution Date.

 

TOCAGEN INC.

 

BY:  /s/ Marty Duvall                                    

NAME:  Marty Duvall

TITLE:  Chief Executive Officer

 

BEIJING APOLLO VENUS BIOMEDICAL TECHNOLOGY LIMITED

(北京阿波罗金星生物医药科技有限公司)

 

 

BY:  /s/ Yang Weiping, Ph.D.                        

NAME: Yang Weiping, Ph.D.  

TITLE: Chief Executive Officer

 

APOLLOBIO CORP.

(SOLELY FOR PURPOSES OF SECTION 13.1 AND SECTION 13.6)

 

 

BY:   /s/ Yang Weiping, Ph.D.                        

NAME: Yang Weiping, Ph.D.

TITLE: Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT 1.92

TOCAGEN PATENTS

 

 

Title

Country

Application/

Patent No.

Status

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

[…***…]

 

 




 

--------------------------------------------------------------------------------

 

 

EXHIBIT 1.93

TOCAGEN PRODUCT-SPECIFIC PATENTS

 

(a)

[…***…]

 

(b)

Title

Country

Application/

Patent No.

Status

[…***…]

[…***…]

[…***…]

[…***…]




 

--------------------------------------------------------------------------------

 

 

EXHIBIT 5.2(a)(i)

DEVELOPMENT PLAN OUTLINE

 

[…***…]




 

--------------------------------------------------------------------------------

 

 

EXHIBIT 5.8(a)

Plan for Incorporation of Apollo Safety Data into Global Safety Database

 

1.

[…***…]




 

--------------------------------------------------------------------------------

 

 

EXHIBIT 11.6

JOINT PRESS RELEASE

 

Attached.

 

 